Exhibit 10.1

Execution Copy

AMENDED AND RESTATED CREDIT AGREEMENT (TERM LOAN A)

Dated as of May 28, 2013

among

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

SOCIÉTÉ GÉNÉRALE,

as the Commercial Banks Facility Agent

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee and

COMMERCIAL BANK LENDERS PARTY TO THIS AGREEMENT

FROM TIME TO TIME,

and for the benefit of

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arranger, Joint Lead Bookrunner, Co-Documentation Agent and
Co-Structuring Lead

MIZUHO CORPORATE BANK, LTD.,

as Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication Agent and
Co-Structuring Lead

RBC CAPITAL MARKETS and

SG AMERICAS SECURITIES, LLC,

as Joint Lead Arranger, Joint Lead Bookrunner and Co-Structuring Lead

ROYAL BANK OF CANADA,

as Co-Documentation Agent

JPMORGAN CHASE BANK, N.A. and

SOCIÉTÉ GÉNÉRALE,

as Co-Syndication Agents

JPMORGAN SECURITIES LLC,

as Joint Lead Arranger and Joint Lead Bookrunner

THE BANK OF NOVA SCOTIA,

CREDIT SUISSE SECURITIES (USA) LLC,

HSBC BANK USA, NATIONAL ASSOCIATION,

ING CAPITAL LLC,

STANDARD CHARTERED BANK and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers, Joint Lead Bookrunners and Co-Documentation Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

INTESA SANPAOLO S.P.A, NEW YORK BRANCH,

LLOYDS SECURITIES INC. and

UNION BANK, N.A.

as Joint Lead Arrangers, Joint Lead Bookrunners and Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I    DEFINITIONS AND INTERPRETATION

     5   

Section 1.01

 

Defined Terms

     5   

Section 1.02

 

Principles of Interpretation

     5   

Section 1.03

 

UCC Terms

     6   

Section 1.04

 

Accounting and Financial Determinations

     6   

Section 1.05

 

Loan Tranches

     6   

ARTICLE II    COMMITMENTS AND BORROWING

     6   

Section 2.01

 

Commercial Bank Loans

     6   

Section 2.02

 

Notice of Borrowings

     7   

Section 2.03

 

Borrowing of Loans

     7   

Section 2.04

 

Termination or Reduction of Commitments

     10   

ARTICLE III    REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     11   

Section 3.01

 

Repayment of Commercial Bank Loan Borrowings

     11   

Section 3.02

 

Interest Payment Dates

     11   

Section 3.03

 

Interest Rates

     12   

Section 3.04

 

Conversion Options

     13   

Section 3.05

 

Post-Maturity Interest Rates; Default Interest Rates

     13   

Section 3.06

 

Interest Rate Determination

     14   

Section 3.07

 

Computation of Interest and Fees

     14   

Section 3.08

 

Optional Prepayment

     14   

Section 3.09

 

Mandatory Prepayment

     15   

Section 3.10

 

Time and Place of Payments

     16   

Section 3.11

 

Borrowings and Payments Generally

     16   

Section 3.12

 

Fees

     17   

Section 3.13

 

Pro Rata Treatment

     18   

Section 3.14

 

Sharing of Payments

     18   

ARTICLE IV    LIBOR AND TAX PROVISIONS

     19   

Section 4.01

 

LIBOR Lending Unlawful

     19   

Section 4.02

 

Inability to Determine LIBOR

     20   

 

i



--------------------------------------------------------------------------------

         Page  

Section 4.03

 

Increased Costs

     21   

Section 4.04

 

Obligation to Mitigate

     22   

Section 4.05

 

Funding Losses

     24   

Section 4.06

 

Taxes

     25   

ARTICLE V    REPRESENTATIONS AND WARRANTIES

     30   

Section 5.01

 

Incorporation of Common Terms Agreement

     30   

ARTICLE VI    CONDITIONS PRECEDENT

     30   

Section 6.01

 

Conditions to Closing Date

     30   

Section 6.02

 

Conditions to True-up Advance

     30   

Section 6.03

 

Conditions to Second Advance

     30   

Section 6.04

 

Conditions to Each Commercial Bank Loan Borrowing

     31   

ARTICLE VII    COVENANTS

     32   

Section 7.01

 

Covenants

     32   

ARTICLE VIII    DEFAULT AND ENFORCEMENT

     32   

Section 8.01

 

Events of Default

     32   

Section 8.02

 

Acceleration Upon Bankruptcy

     32   

Section 8.03

 

Acceleration Upon Other Event of Default

     32   

Section 8.04

 

Action Upon Event of Default

     33   

Section 8.05

 

Application of Proceeds

     34   

ARTICLE IX    THE COMMERCIAL BANKS FACILITY AGENT

     35   

Section 9.01

 

Appointment and Authority

     35   

Section 9.02

 

Rights as a Lender or Secured Hedging Party

     36   

Section 9.03

 

Exculpatory Provisions

     36   

Section 9.04

 

Reliance by Commercial Banks Facility Agent

     37   

Section 9.05

 

Delegation of Duties

     38   

Section 9.06

 

Indemnification by the Lenders

     38   

Section 9.07

 

Resignation or Removal of Commercial Banks Facility Agent

     39   

Section 9.08

 

No Amendment to Duties of Commercial Banks Facility Agent Without Consent

     40   

Section 9.09

 

Non-Reliance on Commercial Banks Facility Agent and Commercial Bank Lenders

     40   

 

ii



--------------------------------------------------------------------------------

         Page  

Section 9.10

 

No Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication Agent,
Co-Documentation Agent or Co-Structuring Lead Duties

     41   

Section 9.11

 

Copies

     41   

ARTICLE X    MISCELLANEOUS PROVISIONS

     41   

Section 10.01

 

Amendments, Etc

     41   

Section 10.02

 

Entire Agreement

     43   

Section 10.03

 

Applicable Government Rule; Jurisdiction; Etc

     43   

Section 10.04

 

Assignments

     45   

Section 10.05

 

Benefits of Agreement

     50   

Section 10.06

 

Costs and Expenses

     50   

Section 10.07

 

Counterparts; Effectiveness

     52   

Section 10.08

 

Indemnification by the Borrower

     52   

Section 10.09

 

Interest Rate Limitation

     54   

Section 10.10

 

No Waiver; Cumulative Remedies

     54   

Section 10.11

 

Notices and Other Communications

     54   

Section 10.12

 

Patriot Act Notice

     57   

Section 10.13

 

Payments Set Aside

     57   

Section 10.14

 

Right of Setoff

     58   

Section 10.15

 

Severability

     58   

Section 10.16

 

Survival

     59   

Section 10.17

 

Treatment of Certain Information; Confidentiality

     59   

Section 10.18

 

Waiver of Consequential Damages, Etc

     61   

Section 10.19

 

Waiver of Litigation Payments

     61   

Section 10.20

 

Reinstatement

     61   

Section 10.21

 

No Recourse

     62   

Section 10.22

 

Intercreditor Agreement

     62   

Section 10.23

 

Termination

     62   

 

iii



--------------------------------------------------------------------------------

         Page

SCHEDULES

 

Schedule 2.01 -    Lenders, Commitments Schedule 2.03 -    True-up Advance
Amounts Schedule 3.01(a) -    Amortization Schedule Schedule 10.11 -    Notice
Information

EXHIBITS

 

Exhibit A    -    Definitions Exhibit B    -    Form of Commercial Bank Loan
Note Exhibit C    -    Form of Interest Period Notice Exhibit D-1    -    Form
of Lender Assignment Agreement (Commitment and Loans) Exhibit D-2    -    Form
of Lender Assignment Agreement (Funded Loans) Exhibit E-1    -    Form of U.S.
Tax Compliance Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit E-2    -    Form of U.S. Tax
Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit E-3    -    Form of U.S. Tax
Compliance Certificate (For Non-U.S. Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit E-4    -    Form of U.S. Tax Compliance
Certificate (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes)

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (TERM LOAN A) (this “Agreement”),
dated as of May 28, 2013, is made among SABINE PASS LIQUEFACTION, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), SOCIÉTÉ GÉNÉRALE, as Commercial Banks Facility Agent, SOCIÉTÉ
GÉNÉRALE, as Common Security Trustee, each of the Commercial Bank Lenders from
time to time party hereto, and for the benefit of THE BANK OF NOVA SCOTIA, as
Joint Lead Arranger and Joint Lead Bookrunner, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Joint Lead Arranger and Joint Lead Bookrunner, BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK BRANCH, as Joint Lead Arranger and Joint Lead
Bookrunner, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Joint Lead
Arranger and Joint Lead Bookrunner, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Joint Lead Arranger and Joint Lead Bookrunner, HSBC BANK USA, NATIONAL
ASSOCIATION, as Joint Lead Arranger and Joint Lead Bookrunner, ING CAPITAL LLC,
as Joint Lead Arranger and Joint Lead Bookrunner, INTESA SANPAOLO S.P.A, NEW
YORK BRANCH, as Joint Lead Arranger and Joint Lead Bookrunner, JPMORGAN CHASE
BANK, N.A., as Joint Lead Arranger and Joint Lead Bookrunner, LLOYDS TSB BANK
PLC, as Joint Lead Arranger and Joint Lead Bookrunner, MIZUHO CORPORATE BANK,
LTD., as Joint Lead Arranger and Joint Lead Bookrunner, MORGAN STANLEY SENIOR
FUNDING, INC., as Joint Lead Arranger and Joint Lead Bookrunner, ROYAL BANK OF
CANADA, as Joint Lead Arranger and Joint Lead Bookrunner, SOCIÉTÉ GÉNÉRALE, as
Joint Lead Arranger and Joint Lead Bookrunner, STANDARD CHARTERED BANK, as Joint
Lead Arranger and Joint Lead Bookrunner, SUMITOMO MITSUI BANKING CORPORATION, as
Joint Lead Arranger and Joint Lead Bookrunner, and UNION BANK, N.A., as Joint
Lead Arranger and Joint Lead Bookrunner.

WHEREAS, Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has liquefied natural gas (“LNG”) regasification and
send-out capacity of approximately 4.3 Bcf/d, storage capacity of approximately
16.9 Bcfe and two marine berths;

WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain four liquefaction trains, each with
a nominal production capacity of at least 182,500,000 MMBtu per annum (as more
fully described in the Common Terms Agreement, the “Project”), that will add
liquefaction services at the Sabine Pass Terminal and convert the Sabine Pass
Terminal into a facility capable of liquefying and exporting domestic U.S.
natural gas in addition to importing and regasifying foreign-sourced LNG;



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the Commercial Banks Facility Agent, the Common
Security Trustee, and the Commercial Bank Lenders party thereto (in their
capacity as construction/term loan lenders thereunder) entered into that certain
Credit Agreement (Term Loan A), dated as of July 31, 2012, as amended by that
certain Second Omnibus Amendment (the “Second Omnibus Amendment”), dated as of
January 9, 2013 (as so amended, the “Original Credit Agreement”), pursuant to
which such Commercial Bank Lenders party thereto (in such capacity) agreed to
provide, upon the terms and conditions set forth therein, the loans described
therein and to finance the construction of the first two trains of the Project;

WHEREAS, the Borrower and the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, and as further amended by the Second
Omnibus Agreement (as so amended, the “Original Common Terms Agreement”), that
sets out certain provisions regarding, among other things, common
representations and warranties of the Borrower, common covenants of the
Borrower, and common Events of Default under the Secured Debt Instruments (as
defined in the Original Common Terms Agreement);

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Intercreditor Agreement, dated as of July 31,
2012, as amended by the Second Omnibus Amendment (as so amended, the “Original
Intercreditor Agreement”), that, among other things, governs the relationship
among the Secured Parties and regulates the claims of the Secured Parties under
the Original Common Terms Agreement against the Borrower and the enforcement by
the Secured Parties under the Original Common Terms Agreement of the Security
(as defined in the Original Common Terms Agreement), including the method of
voting and decision making, and the appointment of the Intercreditor Agent for
the purposes set forth therein;

WHEREAS, in connection with the construction of the first two trains of the
Project, the Commercial Bank Lenders party to the Original Credit Agreement (in
their capacity as construction/term loan lenders thereunder) disbursed to the
Borrower an initial advance of one hundred million Dollars ($100,000,000) under
the Original Credit Agreement on August 9, 2012 (the “Initial Advance”);

WHEREAS, pursuant to the Second Omnibus Amendment, the Commercial Bank Lenders
party to the Original Credit Agreement agreed, upon the terms and

 

2



--------------------------------------------------------------------------------

conditions set forth therein, to suspend a portion of their Tranche 4
Construction/Term Loan Commitments under and as defined in the Original Credit
Agreement subject to the incurrence of Replacement Debt (as defined in the
Original Common Terms Agreement) prior to the earlier of (x) June 30, 2013 and
(y) the date upon which Expansion Debt is approved in accordance with
Section 2.6 (Expansion Debt) of the Original Common Terms Agreement;

WHEREAS, on February 1, 2013, the Borrower, the Initial Senior Bonds Trustee and
the guarantors from time to time party thereto, entered into that certain
Indenture (the “Original Senior Bonds Indenture”), pursuant to which the
Borrower issued Senior Bonds in the aggregate amount of one billion five hundred
million Dollars ($1,500,000,000) (the “Original Senior Bonds”), such Original
Senior Bonds constituting Replacement Debt (as defined in the Original Common
Terms Agreement) being incurred (prior to June 30, 2013 and prior to the
approval of Expansion Debt) and therefore resulting in a suspension of one
billion three hundred and twenty-six million nine hundred and twenty-seven
thousand six hundred and eighty-eight Dollars and sixteen cents
($1,326,927,688.16) of the Tranche 4 Construction/Term Loan Commitments under
and as defined in the Original Credit Agreement after the application of one
hundred and seventy-three million seventy-two thousand three hundred and eleven
Dollars and eighty-four cents ($173,072,311.84) of the proceeds of the Original
Senior Bonds towards transaction expenses in connection with such Original
Senior Bonds;

WHEREAS, on April 16, 2013, the Borrower, the Initial Senior Bonds Trustee and
the guarantors from time to time party thereto, entered into that certain first
Supplemental Indenture and second Supplemental Indenture to supplement the
Original Senior Bonds Indenture (the “Supplemental Indentures” and together with
the Original Senior Bonds Indenture, the “Initial Senior Bonds Indenture”), and
pursuant to which the Borrower issued Senior Bonds in the aggregate amount of
one billion five hundred million Dollars ($1,500,000,000) (the “Supplemental
Senior Bonds” and together with the Original Senior Bonds, the “Initial Senior
Bonds”) such Supplemental Senior Bonds constituting Replacement Debt (as defined
in the Original Common Terms Agreement) and resulting in cancelation (as a
result of certain waivers contained in that certain Waiver Letter dated April 9,
2013) of one billion three hundred sixty million five hundred sixty-two thousand
six hundred nineteen Dollars and fifty-six cents ($1,360,562,619.56) of the
Tranche 4 Construction/Term Loan Commitments under and as defined in the
Original Credit Agreement after the application of one hundred thirty-nine
million four hundred thirty-seven thousand three hundred eighty Dollars and
forty-four cents ($139,437,380.44) of the proceeds of the Supplemental Senior
Bonds towards transaction expenses in connection with such Supplemental Senior
Bonds;

WHEREAS, the Borrower, the Commercial Bank Lenders and certain other parties
thereto, as applicable, desire to amend and restate the Original Credit
Agreement

 

3



--------------------------------------------------------------------------------

and certain other Transaction Documents, as set forth below, and the KSURE
Covered Facility Lenders, KEXIM, the KEXIM Covered Facility Lenders, and certain
other Holders of Senior Debt, if applicable, desire to establish certain
additional credit facilities in order to provide funds which are to be used,
along with the Funded Equity, to finance the design, engineering, development,
procurement, construction, installation, completion, ownership, operation and
maintenance of the four trains of the Project, to pay certain fees and expenses
associated with the Financing Documents and the Senior Debt, fund the Senior
Debt Facilities Debt Service Reserve Account, fund operating and working capital
expenses of the Project, issue letters of credit and as further described herein
and in the other Financing Documents;

WHEREAS, the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders are entering into that certain
KSURE Covered Facility Agreement, pursuant to which the KSURE Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project and, in connection
therewith and as a condition thereto, KSURE will issue the KSURE Insurance to
provide, upon the terms and conditions set forth therein, credit support to the
KSURE Covered Facility Lenders;

WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee and
KEXIM are entering into that certain KEXIM Direct Facility Agreement, pursuant
to which KEXIM will provide upon the terms and conditions set forth therein, the
loans described therein to finance the construction of the Project;

WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee,
KEXIM and the KEXIM Covered Facility Lenders are entering into that certain
KEXIM Covered Facility Agreement, pursuant to which the KEXIM Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project and, in connection
therewith and as a condition thereto, KEXIM will issue the KEXIM Guarantee to
provide, upon the terms and conditions set forth therein, credit support to the
KEXIM Covered Facility Lenders;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent are entering into a new Common
Terms Agreement in order to amend and restate the Original Common Terms
Agreement and set out certain provisions regarding, among other things:
(a) common representations and warranties of the Borrower; (b) common covenants
of the Borrower; and (c) common Events of Default under the Secured Debt
Instruments;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the

 

4



--------------------------------------------------------------------------------

Common Security Trustee and the Intercreditor Agent are entering into an Amended
and Restated Intercreditor Agreement in order to amend and restate the Original
Intercreditor Agreement and, among other things, regulate the relationship among
the Secured Parties and regulate the claims of the Secured Parties against the
Borrower and the enforcement by the Secured Parties of the Security, including
the method of voting and decision making, and the appointment of the
Intercreditor Agent for the purposes set forth therein;

WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents;

WHEREAS, in connection with the amendment and restatement of the Original Credit
Agreement and certain other Financing Documents, the Commercial Bank Lenders
party thereto are willing to reinstate the Tranche 4 Construction/Term Loan
Commitments (as defined in the Original Credit Agreement) as part of the
Commercial Banks Facility Commitments; and

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders are entering into this Agreement in
order to amend and restate the Original Credit Agreement and provide upon the
terms and conditions set forth herein, the loans described herein to finance the
construction of the Project;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Unless the context shall otherwise require, or
unless otherwise defined in Exhibit A, capitalized terms used herein shall have
the meanings provided in the Common Terms Agreement.

Section 1.02 Principles of Interpretation. Unless the context shall otherwise
require, or unless otherwise provided herein, this Agreement shall be governed
by the principles of interpretation in Section 1.2 (Interpretation) of the
Common Terms Agreement, mutatis mutandis. Any references in any Financing
Document to a Construction/Term Loan shall be deemed to refer to a Commercial
Bank Loan and any reference in any Financing Document to a Construction/Term
Loan Lender shall be deemed to refer to a Commercial Bank Lender.

 

5



--------------------------------------------------------------------------------

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

Section 1.05 Loan Tranches. Commercial Bank Loans and Commercial Banks Facility
Commitments are made, treated, assigned and referred to in Tranches for certain
limited purposes under this Agreement. Except as otherwise expressly set forth
in this Agreement, all Commercial Bank Loans and all Commercial Banks Facility
Commitments shall be identical, without regard to Tranche, including (in the
case of outstanding Commercial Bank Loans) rights to payment of principal,
interest, Fees or other Obligations under this Agreement or any other Financing
Documents, rights to exercise remedies, rights to share in Collateral securing
any such Commercial Bank Loan and rights to give or withhold any approval,
consent, authorization or vote required or permitted to be given by or on behalf
of any Commercial Bank Lender under this Agreement or any other Financing
Document.

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Commercial Bank Loans. Each Commercial Bank Lender, severally and
not jointly, shall make loans (each such loan, a “Commercial Bank Loan”) to the
Borrower in an aggregate principal amount not in excess of the Commercial Banks
Facility Commitment with respect to the applicable Tranche of such Commercial
Bank Lender, if any, with respect to such Tranche, from time to time during the
Availability Period but not more frequently than monthly; provided that, after
giving effect to the making of any Commercial Bank Loans, the aggregate
outstanding principal amount of all Commercial Bank Loans shall not exceed the
Aggregate Commercial Banks Facility Commitment and the aggregate outstanding
principal amount of all Commercial Bank Loans of any Tranche shall not exceed
the Aggregate Tranche Commitment for such Tranche. The Commercial Bank Loans
shall be made in the following order:

(i) first, under Tranche 1 until all Tranche 1 Commercial Bank Loan Commitments
are used, then;

 

6



--------------------------------------------------------------------------------

(ii) second, under Tranche 2 until all Tranche 2 Commercial Bank Loan
Commitments are used, then

(iii) third, under Tranche 3 until all Tranche 3 Commercial Bank Loan
Commitments are used, then

(iv) fourth, under Tranche 4 until all Tranche 4 Commercial Bank Loan
Commitments are used.

(b) Each Commercial Bank Loan Borrowing, which may include Commercial Bank Loans
from more than one Tranche, shall be in an amount specified in
Section 2.3(b)(ii) (Borrowing Notice Requirements) of the Common Terms
Agreement.

(c) Proceeds of the Commercial Bank Loans shall be deposited into the
Construction Account solely to fund Project Costs, subject to the terms and
conditions set forth herein.

(d) Commercial Bank Loans repaid or prepaid may not be reborrowed.

Section 2.02 Notice of Borrowings. From time to time, but no more frequently
than monthly, subject to the limitations set forth in Section 2.01 (Commercial
Bank Loans) the Borrower may request a Commercial Bank Loan Borrowing by
delivering to the Commercial Banks Facility Agent a properly completed Borrowing
Notice pursuant to Section 2.3 (Borrowing Notice Requirements) of the Common
Terms Agreement.

(a) The Commercial Banks Facility Agent shall promptly advise each Commercial
Bank Lender that has a Commercial Banks Facility Commitment under the Tranche
that is to fund any portion of the applicable Commercial Bank Loan Borrowing of
any Borrowing Notice delivered pursuant to this Section 2.02, together with each
such Commercial Bank Lender’s Commercial Bank Loan Commitment Percentage of the
requested Commercial Bank Loan Borrowing.

Section 2.03 Borrowing of Loans. Subject to clause (c) below, on the proposed
date of each Commercial Bank Loan Borrowing, each Commercial Bank Lender shall
make a Commercial Bank Loan in the amount of its Commercial Bank Loan Commitment
Percentage of such Commercial Bank Loan Borrowing by wire transfer of
immediately available funds to the Commercial Banks Facility Agent, not later
than 1:00 p.m., New York City time, and the Commercial Banks Facility Agent
shall transfer and deposit the amounts so received as set forth in
Section 2.01(c) (Commercial Bank Loans) for application in accordance with
Section 5.02 (Construction Account) of the Accounts Agreement; provided that, if
a Commercial Bank Loan Borrowing does not occur on the

 

7



--------------------------------------------------------------------------------

proposed Borrowing Date because any condition precedent to such requested
Commercial Bank Loan Borrowing herein specified has not been met, the Commercial
Banks Facility Agent shall return the amounts so received to each Commercial
Bank Lender without interest as soon as possible.

(a) Subject to Section 4.04 (Obligation to Mitigate), each Commercial Bank
Lender may (without relieving the Borrower of its obligation to repay a
Commercial Bank Loan in accordance with the terms of this Agreement and the
Commercial Bank Loan Notes) at its option fulfill its Commercial Banks Facility
Commitments with respect to any such Commercial Bank Loan by causing any
domestic or foreign branch or Affiliate of such Commercial Bank Lender to make
such Commercial Bank Loan.

(b) Unless the Commercial Banks Facility Agent has been notified in writing by
any Commercial Bank Lender prior to a proposed Borrowing Date that such
Commercial Bank Lender will not make available to the Commercial Banks Facility
Agent its portion of the Commercial Bank Loan Borrowing proposed to be made on
such date, the Commercial Banks Facility Agent may assume that such Commercial
Bank Lender has made such amounts available to the Commercial Banks Facility
Agent on such date and the Commercial Banks Facility Agent in its sole
discretion may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the Commercial Banks Facility Agent by such Commercial Bank Lender
and the Commercial Banks Facility Agent has made such amount available to the
Borrower, the Commercial Banks Facility Agent shall be entitled to recover on
demand from such Commercial Bank Lender such corresponding amount plus interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Commercial Banks Facility Agent
to the Borrower to the date such corresponding amount is recovered by the
Commercial Banks Facility Agent at an interest rate per annum equal to the
Federal Funds Effective Rate. If such Commercial Bank Lender pays such
corresponding amount (together with such interest), then such corresponding
amount so paid shall constitute such Commercial Bank Lender’s Commercial Bank
Loan included in such Commercial Bank Loan Borrowing. If such Commercial Bank
Lender does not pay such corresponding amount forthwith upon the Commercial
Banks Facility Agent’s demand, the Commercial Banks Facility Agent shall
promptly notify the Borrower and the Borrower shall promptly repay such
corresponding amount to the Commercial Banks Facility Agent plus interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Commercial Banks Facility Agent
to the Borrower to the date such corresponding amount is recovered by the
Commercial Banks Facility Agent at an interest rate per annum equal to the Base
Rate plus the Applicable Margin. If the Commercial Banks Facility Agent receives
payment of the corresponding amount from each of the Borrower and such
Commercial Bank

 

8



--------------------------------------------------------------------------------

Lender, the Commercial Banks Facility Agent shall promptly remit to the Borrower
such corresponding amount. If the Commercial Banks Facility Agent receives
payment of interest on such corresponding amount from each of the Borrower and
such Commercial Bank Lender for an overlapping period, the Commercial Banks
Facility Agent shall promptly remit to the Borrower the amount of such interest
paid by the Borrower for such period. Nothing herein shall be deemed to relieve
any Commercial Bank Lender from its obligation to fulfill its Commercial Banks
Facility Commitments hereunder and any payment by the Borrower pursuant to this
Section 2.03(c) shall be without prejudice to any claim the Borrower may have
against a Commercial Bank Lender that shall have failed to make such payment to
the Commercial Banks Facility Agent. The failure of any Commercial Bank Lender
to make available to the Commercial Banks Facility Agent its portion of the
Commercial Bank Loan Borrowing shall not relieve any other Commercial Bank
Lender of its obligations, if any, hereunder to make available to the Commercial
Banks Facility Agent its portion of the Commercial Bank Loan Borrowing on the
date of such Commercial Bank Loan Borrowing, but no Commercial Bank Lender shall
be responsible for the failure of any other Commercial Bank Lender to make
available to the Commercial Banks Facility Agent such other Commercial Bank
Lender’s portion of the Commercial Bank Loan Borrowing on the date of any
Commercial Bank Loan Borrowing. A notice of the Commercial Banks Facility Agent
to any Commercial Bank Lender or the Borrower with respect to any amounts owing
under this Section 2.03(c) shall be conclusive, absent manifest error.

(c) Each of the Commercial Bank Lenders shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Commercial Bank Lender resulting from each Commercial Bank Loan
made by such Commercial Bank Lender, including the amounts of principal and
interest payable and paid to such Commercial Bank Lender from time to time
hereunder.

(d) The Commercial Banks Facility Agent shall maintain at the Commercial Banks
Facility Agent’s office (i) a copy of any Lender Assignment Agreement delivered
to it pursuant to Section 10.04 (Assignments), and (ii) a register for the
recordation, with respect to each Tranche, of the names and addresses of the
Commercial Bank Lenders, and all the Commercial Banks Facility Commitments of,
and principal amount of and interest on the Commercial Bank Loans owing and paid
to, each Commercial Bank Lender pursuant to the terms hereof from time to time
and of amounts received by the Commercial Banks Facility Agent from the Borrower
and whether such amounts constitute principal, interest, fees or other amounts
and each Commercial Bank Lender’s share thereof (the “Register”). The Register
shall be available for inspection by the Borrower, any Joint Lead Bookrunner,
any Joint Lead Arranger and any Commercial Bank Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

9



--------------------------------------------------------------------------------

(e) The entries made by the Commercial Banks Facility Agent in the Register or
the accounts maintained by any Commercial Bank Lender shall be conclusive and
binding evidence, absent manifest error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Commercial Bank
Lender or the Commercial Banks Facility Agent to maintain such Register or
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Commercial Bank Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Commercial Bank Lender and the accounts and records of the
Commercial Banks Facility Agent in respect of such matters, the accounts and
records of the Commercial Banks Facility Agent shall control in the absence of
manifest error.

(f) In addition to such accounts or records described in clauses (d) and (e) of
this Section 2.03, the Commercial Bank Loans made by each Commercial Bank Lender
with respect to any Tranche shall, upon the request of any Commercial Bank
Lender, be evidenced by a Commercial Bank Loan Note or Commercial Bank Loan
Notes duly executed on behalf of the Borrower and shall be dated the date of the
Closing Date (or, if later, the date of any request therefor by a Commercial
Bank Lender). Each such Commercial Bank Loan Note shall have all blanks
appropriately filled in, shall specify the Tranche, and shall be payable to such
Commercial Bank Lender and its registered assigns in a principal amount equal to
the Commercial Banks Facility Commitment with respect to such Tranche of such
Commercial Bank Lender; provided that each Commercial Bank Lender may attach
schedules to its respective Commercial Bank Loan Note(s) and endorse thereon the
date, amount and maturity of its respective Commercial Bank Loan(s) and payments
with respect thereto with respect to such Tranche.

Section 2.04 Termination or Reduction of Commitments. All unused Commercial
Banks Facility Commitments, if any, shall be automatically and permanently
terminated on the last day of the Availability Period.

(a) Upon any payment or prepayment of the Commercial Bank Loans pursuant to
Section 3.01 (Repayment of Commercial Bank Loan Borrowings), Section 3.08
(Optional Prepayment) or Section 3.09 (Mandatory Prepayment), the Aggregate
Commercial Banks Facility Commitment and the Aggregate Tranche Commitments of
Tranches paid or prepaid shall be automatically and permanently reduced (pro
rata across all Tranches and pro rata within each Tranche) in an amount equal to
such payment or prepayment.

(b) The Borrower shall have the right to permanently terminate in whole, and
from time to time to permanently reduce in part, the Aggregate Tranche
Commitments with respect to all Tranches pro rata with respect to the then
outstanding

 

10



--------------------------------------------------------------------------------

Commercial Banks Facility Commitments of all Tranches (in a minimum amount of
ten million Dollars ($10,000,000)), in accordance with Section 3.3 (Voluntary
Cancellation of Secured Debt) of the Common Terms Agreement.

(c) The Borrower shall have the right to permanently terminate the Commercial
Banks Facility Commitments of Non-Consenting Lenders in accordance with
Section 4.04(d) (Obligation to Mitigate).

(d) All unused Commercial Banks Facility Commitments, if any, shall be
terminated upon the occurrence of an Event of Default if required pursuant to
Section 8.02 (Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon
Other Event of Default) in accordance with the terms thereof.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Commercial Bank Loan Borrowings. The Borrower
unconditionally and irrevocably promises to pay to the Commercial Banks Facility
Agent for the ratable account of each Commercial Bank Lender the aggregate
outstanding principal amount of the Commercial Bank Loans on each Quarterly
Payment Date, in accordance with the Amortization Schedule.

(a) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all Commercial
Bank Loans outstanding on such date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Commercial
Bank Loan shall be payable, without duplication, on the following dates (each,
an “Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on such Commercial
Bank Loan, on the date of each such repayment or prepayment;

(ii) on the Maturity Date;

(iii) with respect to LIBO Loans, (A) on the last day of each applicable
Interest Period, (B) in the case of any Interest Period that has a duration of
more than three (3) months, the day three (3) months after the first day of such
Interest Period, and (C) if applicable, on any date on which such LIBO Loan is
converted to a Base Rate Loan; and

 

11



--------------------------------------------------------------------------------

(iv) with respect to Base Rate Loans, on the last day of each Fiscal Quarter or,
if applicable, any date on which such Base Rate Loan is converted to a LIBO
Loan.

(b) Interest accrued on the Commercial Bank Loans or other monetary Obligations
after the date such amount is due and payable (whether on the Maturity Date, any
Quarterly Payment Date, any Interest Payment Date, upon acceleration or
otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement and Section 8.01 (Events of Default) of this Agreement only to the
extent it relates to Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Borrowing
Notice and Interest Period Notice, the LIBO Loans shall accrue interest at a
rate per annum during each Interest Period applicable thereto equal to the sum
of the LIBOR for such Interest Period plus the Applicable Margin for such
Commercial Bank Loans.

(b) On or before 12:00 noon, New York City time, at least three (3) Business
Days prior to the end of each Interest Period for each LIBO Loan, the Borrower
shall deliver to the Commercial Banks Facility Agent an Interest Period Notice
setting forth the Borrower’s election with respect to the duration of the next
Interest Period applicable to such LIBO Loan, which Interest Period shall be one
(1), two (2), three (3), or six (6) months in length; provided, that, if any
Default or Event of Default has occurred and is continuing, all LIBO Loans shall
convert into Base Rate Loans at the end of the then-current Interest Periods (in
which case the Commercial Banks Facility Agent shall so notify the Borrower and
the Commercial Bank Lenders). After such Default or Event of Default has ceased,
the Borrower may convert each such Base Rate Loan into a LIBO Loan in accordance
with this Agreement by delivering an Interest Period Notice in accordance with
Section 3.04 (Conversion Options).

(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 3.03(b) above with respect to any LIBO Loan, such LIBO Loan shall
be made as, or converted into, a Base Rate Loan at the end of the then-current
Interest Period.

 

12



--------------------------------------------------------------------------------

(d) All LIBO Loans shall bear interest from (and including) the first day of the
applicable Interest Period to (but excluding) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Loan.

(e) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than ten (10) separate LIBO Loans outstanding at any one time
across all Tranches.

(f) Pursuant to each properly delivered Borrowing Notice and Interest Period
Notice, each Base Rate Loan shall accrue interest at a rate per annum equal to
the sum of the Base Rate plus the Applicable Margin for such Commercial Bank
Loans.

(g) All Base Rate Loans shall bear interest from and including the date such
Commercial Bank Loan is made (or the day on which LIBO Loans are converted to
Base Rate Loans as required under Section 3.03(b) or 3.04 or under ARTICLE IV
(LIBOR And Tax Provisions)) to (but excluding) the date such Commercial Bank
Loan or portion thereof is paid at the interest rate determined as applicable to
such Base Rate Loan.

Section 3.04 Conversion Options. The Borrower may elect from time to time to
convert LIBO Loans to Base Rate Loans or Base Rate Loans to LIBO Loans (subject
to Sections 3.03(e) (Interest Rates), 4.01 (LIBOR Lending Unlawful) and 4.02
(Inability to Determine LIBOR)), as the case may be, by delivering a completed
Interest Period Notice to the Commercial Banks Facility Agent notifying the
Commercial Banks Facility Agent of such election no later than 12:00 p.m., New
York City time, on the third (3rd) Business Day preceding the proposed
conversion date (which notice, in the case of conversions to LIBO Loans, shall
specify the length of the initial Interest Period therefor), provided that no
Base Rate Loan may be converted into a LIBO Loan when any Event of Default has
occurred and is continuing and the Commercial Banks Facility Agent has
determined not to permit such conversions. Upon receipt of any such notice the
Commercial Banks Facility Agent shall promptly notify each relevant Commercial
Bank Lender thereof.

Section 3.05 Post-Maturity Interest Rates; Default Interest Rates. If all or a
portion of the principal amount of any Commercial Bank Loan is not paid when due
(whether on the Maturity Date, by acceleration or otherwise) or any Obligation
(other than principal on the Commercial Bank Loans) is not paid or deposited
when due (whether on the Maturity Date, by acceleration or otherwise), (i) the
outstanding principal amount of all Commercial Bank Loans shall bear interest at
a rate per annum equal to the rate that would otherwise be applicable thereto
plus two percent (2%) and (ii) all Obligations (other than principal on the
Commercial Bank Loans) shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans plus two percent

 

13



--------------------------------------------------------------------------------

(2%) (the rate set forth in clause (i) or (ii), as applicable, the “Default
Rate”), from the date of such non-payment until the amount then due is paid in
full (after as well as before judgment).

Section 3.06 Interest Rate Determination. The Commercial Banks Facility Agent
shall determine the interest rate applicable to the Commercial Bank Loans and
shall give prompt notice of such determination to the Borrower and the
Commercial Bank Lenders. In each such case, the Commercial Banks Facility
Agent’s determination of the applicable interest rate shall be conclusive in the
absence of manifest error.

Section 3.07 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by the Commercial Banks
Facility Agent’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All computations of
interest for LIBO Loans, and for Base Rate Loans when the Base Rate is
determined by the Federal Funds Effective Rate, shall be made on the basis of a
360-day year and actual days elapsed.

(b) Interest shall accrue on each Commercial Bank Loan for the day on which the
Commercial Bank Loan is made, and shall not accrue on a Commercial Bank Loan, or
any portion thereof, for the day on which the Commercial Bank Loan or such
portion is paid; provided, that, any Commercial Bank Loan that is repaid on the
same day on which it is made shall bear interest for one (1) day.

(c) Each determination by the Commercial Banks Facility Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 3.08 Optional Prepayment. (a) The Borrower shall have the right to
prepay the Commercial Bank Loans on not less than five (5) Business Days’ prior
written notice to the Commercial Banks Facility Agent at any time following the
end of the Availability Period, as provided in Section 3.2 (Voluntary Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) Any partial prepayment of the Commercial Bank Loans under this Section 3.08
shall be in an amount that is not less than the amount specified in Section 3.2
(Voluntary Prepayment of Secured Debt) of the Common Terms Agreement.

(c) All prepayments under this Section 3.08 shall be made by the Borrower to the
Commercial Banks Facility Agent for the account of the Commercial Bank Lenders
and shall be applied by the Commercial Banks Facility Agent in accordance with
Section 3.08(d). Each notice of optional prepayment will be irrevocable,

 

14



--------------------------------------------------------------------------------

except that a notice of prepayment given by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities and/or
the issuance of other debt, in which case such notice may be revoked by the
Borrower (by notice to the Commercial Banks Facility Agent on or prior to the
specified effective date) if such condition is not satisfied. The Borrower shall
pay any Break Costs incurred by any Credit Agreement Secured Party as a result
of such notice and revocation.

(d) With respect to each prepayment to be made pursuant to this Section 3.08, on
the date specified in the notice of prepayment delivered pursuant to
Section 3.08(a), the Borrower shall pay to the Commercial Banks Facility Agent
the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the Commercial Bank
Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to the respective Commercial Bank Lenders in
connection with any prepayment under the Financing Documents.

(e) Amounts of any Commercial Bank Loans prepaid pursuant to this Section 3.08
may not be reborrowed.

Section 3.09 Mandatory Prepayment. (a) The Borrower shall be required to prepay
the Commercial Bank Loans in accordance with Section 3.4 (Mandatory Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) With respect to each prepayment to be made pursuant to this Section 3.09, on
the date required pursuant to Section 3.4 (Mandatory Prepayment of Secured Debt)
of the Common Terms Agreement, the Borrower shall pay to the Commercial Banks
Facility Agent the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the Commercial Bank
Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

 

15



--------------------------------------------------------------------------------

(iii) any other Obligations due to the respective Commercial Bank Lenders in
connection with any prepayment under the Financing Documents.

(c) Amounts of any Commercial Bank Loans prepaid pursuant to this Section 3.09
may not be reborrowed.

(d) If the Borrower chooses to incur Replacement Debt pursuant to Section 2.5
(Replacement Debt) of the Common Terms Agreement, other than in the case of
Section 2.5(j)(ii) of the Common Terms Agreement, the Borrower shall
contemporaneously use the proceeds of such Replacement Debt, on a pro rata basis
with respect to all other Senior Debt Instruments that require such prepayment,
to prepay the Commercial Bank Debt.

Section 3.10 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal of or interest on any Commercial
Bank Loan or any Fees or other Obligations) hereunder without setoff, deduction
or counterclaim not later than 12:00 noon, New York City time, on the date when
due in Dollars and, in immediately available funds, to the Commercial Banks
Facility Agent at the following account: Société Generale, New York Branch, A/C#
9051422, ABA# ABA 026-004-226, Attn: Loan Servicing Group, Ref: Sabine Pass, or
at such other office or account as may from time to time be specified by the
Commercial Banks Facility Agent to the Borrower. Funds received after 12:00
noon, New York City time, shall be deemed to have been received by the
Commercial Banks Facility Agent on the next succeeding Business Day.

(b) The Commercial Banks Facility Agent shall promptly remit in immediately
available funds to each Credit Agreement Secured Party its share, if any, of any
payments received by the Commercial Banks Facility Agent for the account of such
Credit Agreement Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Commercial Bank Loan or any Fees or other Obligations) hereunder shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment shall (except as otherwise required by the proviso to the definition of
“Interest Period” with respect to LIBO Loans) be made on the immediately
succeeding Business Day, and such increase of time shall in such case be
included in the computation of interest or Fees, if applicable.

Section 3.11 Borrowings and Payments Generally. (a) Unless the Commercial Banks
Facility Agent has received notice from the Borrower prior to the date on which
any payment is due to the Commercial Banks Facility Agent for the account of

 

16



--------------------------------------------------------------------------------

the Commercial Bank Lenders hereunder that the Borrower will not make such
payment, the Commercial Banks Facility Agent may assume that the Borrower has
made such payment on such date in accordance with this Agreement and may, in
reliance upon such assumption, distribute to the Commercial Bank Lenders the
amount due. If the Borrower has not in fact made such payment, then each of the
Commercial Bank Lenders severally agrees to repay to the Commercial Banks
Facility Agent forthwith on demand the amount so distributed to such Commercial
Bank Lender in immediately available funds with interest thereon, for each day
from (and including) the date such amount is distributed to it to (but
excluding) the date of payment to the Commercial Banks Facility Agent, at the
Federal Funds Effective Rate. A notice of the Commercial Banks Facility Agent to
any Commercial Bank Lender with respect to any amount owing under this
Section 3.11 shall be conclusive, absent manifest error.

(b) Nothing herein shall be deemed to obligate any Commercial Bank Lender to
obtain funds for any Commercial Bank Loan in any particular place or manner or
to constitute a representation by any Commercial Bank Lender that it has
obtained or will obtain funds for any Commercial Bank Loan in any particular
place or manner.

(c) The Borrower hereby authorizes each Commercial Bank Lender, if and to the
extent payment owed to such Commercial Bank Lender is not made when due under
this Agreement or under the Commercial Bank Loan Notes held by such Commercial
Bank Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Commercial Bank Lender any amount so due.

Section 3.12 Fees. (a) From and including the date hereof until the end of the
Availability Period, the Borrower agrees to pay to the Commercial Banks Facility
Agent, for the account of the Commercial Bank Lenders under each Tranche, on the
last Business Day of each Fiscal Quarter, a commitment fee with respect to such
Tranche (a “Commitment Fee”) at a rate per annum equal to 40% of the Applicable
Margin applicable to LIBO Loans on the average daily amount by which the
Aggregate Tranche Commitment exceeds the aggregate outstanding principal amount
of the Commercial Bank Loans made under such Tranche during the Fiscal Quarter
(or portion thereof) then ended; provided that all Commitment Fees shall be
payable in arrears and computed on the basis of the actual number of days
elapsed in a year of 365 days, as prorated for any partial quarter, as
applicable. Notwithstanding the foregoing, the Borrower will not be required to
pay any Commitment Fee to any Commercial Bank Lender with respect to any period
in which such Commercial Bank Lender was a Defaulting Lender with respect to any
Tranche.

(b) The Borrower agrees to pay or cause to be paid to the Commercial Banks
Facility Agent for the account of the Commercial Bank Lenders and the Commercial
Banks Facility Agent, additional fees in the amounts and at the times from time
to time agreed to by the Borrower and the Commercial Banks Facility Agent,
including pursuant to each Fee Letter with a Joint Lead Arranger.

 

17



--------------------------------------------------------------------------------

(c) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

Section 3.13 Pro Rata Treatment. (a) The portion of any Commercial Bank Loan
Borrowing made under any Tranche shall be allocated by the Commercial Banks
Facility Agent among the Commercial Bank Lenders such that, following each
Commercial Bank Loan Borrowing, the ratio of each Commercial Bank Lender’s
outstanding Commercial Banks Facility Commitment to the outstanding Aggregate
Commercial Banks Facility Commitment is equal to the Commercial Bank Loan
Commitment Percentage.

(b) Except as otherwise provided in Section 4.01 (LIBOR Lending Unlawful), each
reduction of commitments of any type, pursuant to Section 2.04 (Termination or
Reduction of Commitments) or otherwise, shall be allocated by the Commercial
Banks Facility Agent pro rata among the Commercial Bank Lenders in such Tranche
in accordance with their respective Commercial Bank Loan Commitment Percentages
with respect to such Tranche.

(c) Except as otherwise required under Section 3.08 (Optional Prepayment),
Section 3.09 (Mandatory Prepayment) or ARTICLE IV (LIBOR And Tax Provisions),
each payment or prepayment of principal of the Commercial Bank Loans shall be
allocated by the Commercial Banks Facility Agent pro rata among the Commercial
Bank Lenders in accordance with the respective principal amounts of their
outstanding Commercial Bank Loans, and each payment of interest on the
Commercial Bank Loans shall be allocated by the Commercial Banks Facility Agent
pro rata among the Commercial Bank Lenders in accordance with the respective
interest amounts outstanding on their Commercial Bank Loans. Each payment of the
Commitment Fee with respect to a Tranche shall be allocated by the Commercial
Banks Facility Agent pro rata among the Commercial Bank Lenders in such Tranche
in accordance with their respective Commercial Banks Facility Commitments with
respect to such Tranche.

Section 3.14 Sharing of Payments. (a) If any Commercial Bank Lender obtains any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Commercial Bank Loan (other than pursuant
to the terms of ARTICLE IV (LIBOR And Tax Provisions)) in excess of its pro rata
share of payments then or therewith obtained by all Commercial Bank Lenders
holding Commercial Bank Loans of such type, such Commercial Bank Lender shall
purchase from the other Commercial Bank Lenders (for cash at face value) such
participations in Commercial Bank Loans of such type made by them as shall be
necessary to cause such

 

18



--------------------------------------------------------------------------------

purchasing Commercial Bank Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that, if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Commercial Bank Lender, the purchase shall be rescinded and each Commercial Bank
Lender that has sold a participation to the purchasing Commercial Bank Lender
shall repay to the purchasing Commercial Bank Lender the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Commercial Bank Lender’s ratable share (according to the proportion of (x) the
amount of such selling Commercial Bank Lender’s required repayment to the
purchasing Commercial Bank Lender to (y) the total amount so recovered from the
purchasing Commercial Bank Lender) of any interest or other amount paid or
payable by the purchasing Commercial Bank Lender in respect of the total amount
so recovered. The Borrower agrees that any Commercial Bank Lender so purchasing
a participation from another Commercial Bank Lender pursuant to this
Section 3.14(a) may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 10.14 (Right of Setoff)) with
respect to such participation as fully as if such Commercial Bank Loan were the
direct creditor of the Borrower in the amount of such participation. The
provisions of this Section shall not be construed to apply to any payment by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by any Commercial Bank Lender as consideration for the
assignment or sale of a participation in any of its Commercial Bank Loans.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Commercial Bank Lender receives a secured claim in lieu of a setoff to which
this Section 3.14 applies, such Commercial Bank Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Commercial Bank Lenders entitled under this
Section 3.14 to share in the benefits of any recovery on such secured claim.

ARTICLE IV

LIBOR AND TAX PROVISIONS

Section 4.01 LIBOR Lending Unlawful. In the event that it becomes unlawful or,
by reason of a Change in Law, any Commercial Bank Lender is unable to honor its
obligation to make or maintain LIBO Loans, then such Commercial Bank Lender will
promptly notify the Borrower of such event (with a copy to the Commercial Banks
Facility Agent) and such Commercial Bank Lender’s obligation to make or to
continue LIBO Loans, or to convert Base Rate Loans into LIBO Loans, as the case
may be, shall be suspended until such time as such Commercial Bank Lender may
again make and maintain LIBO Loans. During such period of suspension, the
Commercial Bank Loans that would otherwise be made by such Commercial Bank
Lender as LIBO Loans

 

19



--------------------------------------------------------------------------------

shall be made instead by such Commercial Bank Lender as Base Rate Loans and each
LIBO Loan made by such Commercial Bank Lender and outstanding will
automatically, on the last day of the then existing Interest Period therefor if
such Commercial Bank Loan may lawfully remain outstanding until the end of such
Interest Period, and otherwise immediately, convert into a Base Rate Loan. At
the Borrower’s request, each Commercial Bank Lender shall use reasonable
efforts, including using reasonable efforts to designate a different lending
office for funding or booking its Commercial Bank Loans or to assign its rights
and obligations under the Financing Documents to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Commercial Bank
Lender, such designation or assignment (a) would eliminate or avoid such
illegality and (b) would not subject such Commercial Bank Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Commercial Bank Lender. The Borrower shall pay all reasonable costs and expenses
incurred by any Commercial Bank Lender in connection with any such designation
or assignment.

Section 4.02 Inability to Determine LIBOR. If prior to the commencement of any
Interest Period for a LIBO Loan:

(a) the Commercial Banks Facility Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(b) the Commercial Banks Facility Agent is advised by the Required Banks that
such Required Banks have reasonably determined that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to such Commercial Bank
Lenders of making or maintaining their LIBO Loans for such Interest Period;

then the Commercial Banks Facility Agent shall give notice thereof to the
Borrower and the Commercial Bank Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Commercial Banks Facility Agent notifies
the Borrower and the Commercial Bank Lenders that the circumstances giving rise
to such notice no longer exist (which notice of subsequent change in
circumstances shall be given as promptly as practical), (i) any Interest Period
Notice that requests the conversion of any Commercial Bank Loan to, or
continuation of any Commercial Bank Loan as, a LIBO Loan shall be ineffective
and such Commercial Bank Loan shall be converted to a Base Rate Loan on the last
day of the Interest Period applicable thereto, and (ii) if any Borrowing Notice
requests a LIBO Loan, such Commercial Bank Loan shall be made as a Base Rate
Loan, or, at the election of the Borrower (upon receipt of the determination to
be made by the Required Banks and only if they are able to agree on such a
determination), made as a Commercial Bank Loan bearing interest at such rate as
the Required Banks shall determine adequately reflects the costs to the
Commercial Bank Lenders of making such Commercial Bank Loans.

 

20



--------------------------------------------------------------------------------

Section 4.03 Increased Costs. (a) If (1) any Change in Law shall (A) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Commercial Bank Lender; (B) subject the Commercial Banks Facility Agent or
any Commercial Bank Lender, or its group, to any Taxes (other than (i) Other
Taxes, and (ii) Taxes described in clauses (a) through (d) of the definition of
Excluded Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(C) impose on any Commercial Bank Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Loans made by
such Commercial Bank Lender; and (2) the result of any of the foregoing shall be
to increase the cost to such Person of making or maintaining any Commercial Bank
Loan (or of maintaining its obligation to make any such Commercial Bank Loan) to
the Borrower or to reduce the amount of any sum received or receivable by such
Person hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered
(except to the extent the Borrower is excused from payment pursuant to
Section 4.04 (Obligation to Mitigate)).

(b) If any Commercial Bank Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Commercial Bank Lender’s capital or (without
duplication) on the capital of such Commercial Bank Lender’s holding company, if
any, as a consequence of this Agreement or any of the Commercial Bank Loans made
by such Commercial Bank Lender, to a level below that which such Commercial Bank
Lender, or such Commercial Bank Lender’s holding company, could have achieved
but for such Change in Law (taking into consideration such Commercial Bank
Lender’s policies and the policies of such Commercial Bank Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon notice by such Commercial Bank Lender, the Borrower shall pay within thirty
(30) days following the receipt of such notice to such Commercial Bank Lender
such additional amount or amounts as will compensate such Commercial Bank Lender
or (without duplication) such Commercial Bank Lender’s holding company in full
for any such reduction suffered (except to the extent the Borrower is excused
from payment pursuant to Section 4.04 (Obligation to Mitigate)). In determining
such amount, such Commercial Bank Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem appropriate.

(c) To claim any amount under this Section 4.03, the Commercial Banks Facility
Agent or a Commercial Bank Lender, as applicable, shall promptly deliver to the
Borrower (with a copy to the Commercial Banks Facility Agent) a certificate
setting forth in reasonable detail the amount or amounts necessary to compensate
the Commercial Banks Facility Agent or Commercial Bank Lender or its holding
company, as the case

 

21



--------------------------------------------------------------------------------

may be, under Section 4.03(a) or Section 4.03(b). The Borrower shall pay the
Commercial Banks Facility Agent or Commercial Bank Lender, as applicable, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

(d) Promptly after the Commercial Banks Facility Agent or Commercial Bank
Lender, as applicable, has determined that it will make a request for increased
compensation pursuant to this Section 4.03, such Person shall notify the
Borrower thereof (with a copy to the Commercial Banks Facility Agent). Failure
or delay on the part of the Commercial Banks Facility Agent or Commercial Bank
Lender to demand compensation pursuant to this Section 4.03 shall not constitute
a waiver of such Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Person pursuant to this
Section 4.03 for any increased costs or reductions attributable to the failure
of such Person to notify Borrower within two hundred twenty-five (225) days
after the Change in Law giving rise to those increased costs or reductions of
such Person’s intention to claim compensation for those circumstances; provided
further that, if the Change in Law giving rise to those increased costs or
reductions is retroactive, then the two hundred twenty-five (225) day period
referred to above shall be extended to include that period of retroactive
effect.

Section 4.04 Obligation to Mitigate. (a) If any Commercial Bank Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any Commercial Bank Lender or any
Government Authority for the account of any Commercial Bank Lender pursuant to
Section 4.06 (Taxes), then such Commercial Bank Lender, if requested by the
Borrower in writing, shall use commercially reasonable efforts to designate a
different lending office for funding or booking its Commercial Bank Loans
hereunder or to assign its rights and obligations under the Financing Documents
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Commercial Bank Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.03
(Increased Costs) or Section 4.06 (Taxes), as applicable, in the future and
(ii) would not subject such Commercial Bank Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Commercial
Bank Lender in any material respect, contrary to such Commercial Bank Lender’s
normal banking practices or violate any applicable Government Rule. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any
Commercial Bank Lender in connection with any such designation or assignment.

(b) Subject to Section 4.04(c), if any Commercial Bank Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any Commercial Bank Lender or any
Government Authority for the account of any Commercial Bank Lender pursuant to
Section 4.06 (Taxes) and, in each case, such Commercial Bank Lender has declined
or is unable to designate a

 

22



--------------------------------------------------------------------------------

different lending office or to make an assignment in accordance with
Section 4.04(a), or if any Commercial Bank Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice in writing to such
Commercial Bank Lender and the Commercial Banks Facility Agent, request such
Commercial Bank Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04 (Assignments)),
all (but not less than all) its interests, rights and obligations under this
Agreement (including all of its Commercial Bank Loans and Commercial Banks
Facility Commitments) to an Eligible Assignee that shall assume such obligations
(which assignee may be another Commercial Bank Lender, if a Commercial Bank
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Commercial Banks Facility Agent,
(ii) such Commercial Bank Lender shall have received payment of an amount equal
to all Obligations of the Borrower owing to such Commercial Bank Lender from
such assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other Obligations) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 4.03 (Increased Costs), or payments required to be made pursuant to
Section 4.06 (Taxes), such assignment will result in the elimination or
reduction of such compensation or payments. A Commercial Bank Lender shall not
be required to make any such assignment and delegation if, as a result of a
waiver by such Commercial Bank Lender of its rights under Sections 4.03
(Increased Costs) or 4.06 (Taxes), as applicable, the circumstances entitling
the Borrower to require such assignment and delegation have ceased to apply. If,
notwithstanding the satisfaction of each of the conditions set forth in Sections
4.03 (Increased Costs) or 4.06 (Taxes), a Commercial Bank Lender refuses to be
replaced pursuant to this Section 4.04, the Borrower shall not be obligated to
pay such Commercial Bank Lender any of the compensation referred to in this
Section 4.04 or any additional amounts incurred or accrued under Sections 4.03
(Increased Costs) or 4.06 (Taxes) from and after the date that such replacement
would have occurred but for such Commercial Bank Lender’s refusal. Nothing in
this Section shall be deemed to prejudice any rights that the Borrower, the
Commercial Banks Facility Agent or any Commercial Bank Lender may have against
any Commercial Bank Lender that is a Defaulting Lender.

(c) As a condition of the right of the Borrower to remove any Commercial Bank
Lender pursuant to Section 4.04(b) and (d), the Borrower shall either
(i) arrange for the assignment or novation of any Interest Rate Protection
Agreements with such Commercial Bank Lender or any of its Affiliates
simultaneously with such removal or (ii) terminate the applicable Interest Rate
Protection Agreement and pay any relevant Hedge Termination Value.

(d) If (i) any Commercial Bank Lender (such Commercial Bank Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
consent or termination which pursuant to the terms of Section 10.01 (Amendments,
Etc.)

 

23



--------------------------------------------------------------------------------

requires the consent of all of the Facility Lenders and with respect to which
the Supermajority Banks shall have granted their consent and (ii) no Event of
Default then exists, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace all such Non-Consenting
Lenders by requiring such Non-Consenting Lenders to assign all their Commercial
Bank Loans and all their Commercial Banks Facility Commitments to one or more
Eligible Assignees that are Eligible Transferees; provided that (A) all
Non-Consenting Lenders must be replaced with one or more Commercial Bank Lenders
that grant the applicable consent, (B) all Obligations of the Borrower owing to
such Non-Consenting Lenders being replaced shall be paid in full to such
Non-Consenting Lenders concurrently with such assignment and (C) the replacement
Commercial Bank Lenders shall purchase the foregoing by paying to such
Non-Consenting Lenders a price equal to the amount of such Obligations. In
connection with any such assignment, the Borrower, the Commercial Banks Facility
Agent, such Non-Consenting Lenders and the replacement Commercial Bank Lenders
shall otherwise comply with Section 10.04 (Assignments). With the consent of the
Required Banks, the Borrower shall have the right to use new shareholder funding
or amounts on deposit in the Distribution Account that are permitted to be
distributed pursuant to Section 5.10(d) (Distribution Account) of the Accounts
Agreement to prepay all (and not part only) the Non-Consenting Lenders’
Commercial Bank Loans and terminate all the Non-Consenting Lenders’ Commercial
Banks Facility Commitments subject, in each case, to payment of all accrued
interest, fees, costs or expenses due under the Financing Documents to the
relevant Commercial Bank Lender.

Section 4.05 Funding Losses. In the event of (a) the payment of any principal of
any LIBO Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBO Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBO Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any LIBO Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 4.04
(Obligation to Mitigate), then, in any such event, the Borrower shall compensate
each Commercial Bank Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Commercial Bank Lender shall be deemed
to be the amount determined by the Commercial Banks Facility Agent (based upon
the information delivered to it by such Commercial Bank Lender) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Commercial Bank Loan had such event not occurred, at
LIBOR that would have been applicable to such Commercial Bank Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue a
LIBO Loan, for the period that would have been the Interest Period for such
Commercial Bank Loan), over (ii) the amount of interest

 

24



--------------------------------------------------------------------------------

which would accrue on such principal amount for such period at the interest rate
which such Commercial Bank Lender would bid were it to bid, at the commencement
of such period, for deposits in Dollars of a comparable amount and period from
other banks in the LIBOR market. To claim any amount under this Section 4.05,
the Commercial Banks Facility Agent shall promptly deliver to the Borrower a
certificate setting forth in reasonable detail any amount or amounts that the
applicable Commercial Bank Lender is entitled to receive pursuant to this
Section 4.05 (including calculations, in reasonable detail, showing how the
Commercial Banks Facility Agent computed such amount or amounts), which
certificate shall be based upon the information delivered to the Commercial
Banks Facility Agent by such Commercial Bank Lender. The Borrower shall pay to
the Commercial Banks Facility Agent for the benefit of the applicable Commercial
Bank Lender the amount due and payable and set forth on any such certificate
within thirty (30) days after receipt thereof.

Section 4.06 Taxes. For purposes of this Section 4.06, the term “applicable
Governmental Rule” includes FATCA.

(a) Payments Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments, then (i) the applicable Withholding Agent shall make such deductions
or withholdings, (ii) the applicable Withholding Agent shall pay the full amount
deducted or withheld to the relevant Government Authority in accordance with
applicable Government Rule and (iii) if such Tax is an Indemnified Tax, the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 4.06) each Person entitled thereto
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 4.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Commercial Bank Lender and the Commercial Banks Facility Agent, within thirty
(30) days after written demand therefor, for the full amount of any Indemnified
Taxes payable or paid by such Person on or with respect to any payment on
account of any Obligation or required to be deducted or withheld from such
payment and any Other Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 4.06), and any penalties,
interest and reasonable expenses arising from, or with

 

25



--------------------------------------------------------------------------------

respect to, those Indemnified Taxes or Other Taxes, whether or not those
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. To claim any amount under this
Section 4.06(c), the Commercial Banks Facility Agent or Commercial Bank Lenders
(as applicable) must deliver to the Borrower (with a copy to the Commercial
Banks Facility Agent) a certificate in reasonable detail as to the amount of
such payment or liability, which certificate shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable but in no event later than
thirty (30) days after any payment of Taxes by the Borrower to a Government
Authority pursuant to this Section 4.06, the Borrower shall deliver to the
Commercial Banks Facility Agent the original or a certified copy of a receipt
issued by such Government Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Commercial Banks Facility Agent.

(e) Status of Lenders.

(i) Each Commercial Bank Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder shall
deliver to the Borrower and the Commercial Banks Facility Agent, at the time or
times reasonably requested by the Borrower or the Commercial Banks Facility
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Commercial Banks Facility Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Commercial Bank Lender, if reasonably requested by the Borrower or
the Commercial Banks Facility Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Commercial Banks Facility Agent as will enable the Borrower or the Commercial
Banks Facility Agent to determine whether or not such Commercial Bank Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.06(e)(ii)(A), (ii)(B) and (ii)(C) and
Section 4.06(f) below) shall not be required if in the Commercial Bank Lender’s
reasonable judgment such completion, execution or submission would subject such
Commercial Bank Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Commercial Bank
Lender.

 

26



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) each Commercial Bank Lender that is a United States Person shall deliver to
the Commercial Banks Facility Agent for transmission to the Borrower, on or
prior to the date on which such Commercial Bank Lender becomes a Commercial Bank
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Commercial Banks Facility Agent),
executed originals of IRS Form W-9 certifying that such Commercial Bank Lender
is exempt from U.S. federal backup withholding tax;

(B) each Commercial Bank Lender that is not a United States Person (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Commercial Banks Facility Agent for transmission to the Borrower (but in
the case of a Participant, only to the extent transmission to the Borrower is
required under Section 10.04(d)), on or prior to the Closing Date (in the case
of each Commercial Bank Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the assignment and acceptance
pursuant to which it becomes a Commercial Bank Lender (in the case of each other
Commercial Bank Lender) and from time to time thereafter upon the reasonable
request of the Borrower or the Commercial Banks Facility Agent, whichever of the
following is applicable: (i) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Financing Document, executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in the case
of a Non-U.S. Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit E-1 to the effect that such Non-U.S. Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the

 

27



--------------------------------------------------------------------------------

Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or (iv) to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) Each Commercial Bank Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 4.06(e) hereby agrees, from time to time after
the initial delivery by such Commercial Bank Lender of such forms, certificates
or other evidence, whenever a lapse in time or change in circumstances renders
such forms, certificates or other evidence obsolete or inaccurate in any
material respect, that such Commercial Bank Lender shall, upon reasonable
request by the Borrower or the Commercial Banks Facility Agent, (i) promptly
deliver to the Commercial Banks Facility Agent for transmission to the Borrower
(but in the case of a Participant, only to the extent transmission to the
Borrower is required under Section 10.04(d) (Assignments)) two new original
copies of the applicable forms, certificates or other evidence, properly
completed and duly executed by such Commercial Bank Lender, and such other
documentation required under the Code and reasonably requested in writing by the
Borrower or the Commercial Banks Facility Agent to confirm or establish that
such Commercial Bank Lender is not subject to (or is subject to reduced)
deduction or withholding of United States federal income tax with respect to
payments to such Commercial Bank Lender under this Agreement, or (ii) notify the
Commercial Banks Facility Agent and the Borrower

 

28



--------------------------------------------------------------------------------

(but in the case of a Participant, only to the extent direct communication with
the Borrower is required under Section 10.04(d) (Assignments)) of its inability
to deliver any such forms, certificates or other evidence. This Section 4.06(e)
applies without duplication of the provisions of Section 4.06(f).

(f) FATCA. If a payment made to a Commercial Bank Lender under any Financing
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Commercial Bank Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Commercial Bank Lender shall deliver to the
Commercial Banks Facility Agent at the time or times prescribed by Government
Rule and at such time or times reasonably requested by the Borrower or the
Commercial Banks Facility Agent such documentation prescribed by applicable
Government Rule (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Commercial Banks Facility Agent as may be necessary for the Borrower and the
Commercial Banks Facility Agent to comply with their obligations under FATCA and
to determine that such Commercial Bank Lender has complied with such Commercial
Bank Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.06(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Refunds. If the Commercial Banks Facility Agent or any Commercial Bank
Lender determines, in its sole discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.06, it
shall pay to the Borrower an amount equal to such refund, net of all
out-of-pocket expenses (including Taxes) incurred by the Commercial Banks
Facility Agent or such Commercial Bank Lender, as the case may be, and without
interest (other than interest paid by the relevant Government Authority with
respect to such refund), provided that, (i) the Borrower, upon the request of
the Commercial Banks Facility Agent or such Commercial Bank Lender (as the case
may be), shall repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Government Authority) to the
Commercial Banks Facility Agent or such Commercial Bank Lender in the event the
Commercial Banks Facility Agent or such Commercial Bank Lender is required to
repay such refund to such Government Authority, and (ii) in no event will such
Commercial Banks Facility Agent or Commercial Bank Lender be required to pay any
amount to the Borrower pursuant to this Section 4.06(g), the payment of which
would place such Commercial Banks Facility Agent or Commercial Bank Lender in a
less favorable net after-Tax position than such Commercial Banks Facility Agent
or Commercial Bank Lender would have been in if the Tax subject to
indemnification and giving rise to such

 

29



--------------------------------------------------------------------------------

refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Commercial Banks Facility Agent or any Commercial Bank Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Incorporation of Common Terms Agreement. The Borrower makes to the
Commercial Banks Facility Agent, each of the Commercial Bank Lenders and each
other party hereto the representations and warranties set forth in Section 4
(Representations and Warranties) of the Common Terms Agreement on the dates set
forth therein.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing Date. The occurrence of the Closing Date and
the effectiveness of the Commercial Banks Facility Commitments are subject to
the satisfaction of the conditions precedent specified in Schedule 5.1
(Conditions to Closing Date) of the Common Terms Agreement, in each case to the
satisfaction of each of the Facility Lenders, unless, in each case, waived by
each of the Facility Lenders.

Section 6.02 Conditions to True-up Advance. In addition to the conditions set
forth in Section 6.04 (Conditions to Each Commercial Bank Loan Borrowing), the
obligation of each Commercial Bank Lender to make available its True-up Advance
is subject to the satisfaction of the conditions precedent specified in Schedule
5.2 (Conditions to True-up Advance) of the Common Terms Agreement, in each case
to the satisfaction of each of the Facility Lenders, unless, in each case,
waived by each of the Facility Lenders.

Section 6.03 Conditions to Second Advance. In addition to the conditions set
forth in Section 6.04 (Conditions to Each Commercial Bank Loan Borrowing), the
obligation of each Commercial Bank Lender to make available its Second Advance
is subject to the satisfaction of the conditions precedent specified in Schedule
5.3 (Conditions to Second Advance) of the Common Terms Agreement, in each case
to the satisfaction of the Majority Aggregate Secured Credit Facilities Debt
Participants, unless, in each case, waived by the Majority Aggregate Secured
Credit Facilities Debt Participants.

 

30



--------------------------------------------------------------------------------

Section 6.04 Conditions to Each Commercial Bank Loan Borrowing. The obligation
of each Commercial Bank Lender to make any of its Commercial Bank Loans is
subject to the satisfaction of the conditions precedent specified in Schedule
5.4 (Conditions to Each Advance) of the Common Terms Agreement (other than items
(a) and (b) in Schedule 5.4 (Conditions to Each Advance) of the Common Terms
Agreement in the case of the True-up Advance), in each case to the satisfaction
of:

(a) in the case of the True-up Advance, each of the Facility Lenders unless, in
each case, waived by each of the Facility Lenders;

(b) in the case of the Second Advance:

(i) with respect to the condition precedent in item (e) in Schedule 5.4
(Conditions to Each Advance) of the Common Terms Agreement, each of the Facility
Lenders unless waived by each of the Facility Lenders;

(ii) with respect to the condition precedent in item (d) in Schedule 5.4
(Conditions to Each Advance) of the Common Terms Agreement with respect to the
bringdown of the representation and warranty in Section 4.24 (Material Adverse
Effect) of the Common Terms Agreement, the Supermajority Aggregate Secured
Credit Facilities Debt Participants unless waived by the Supermajority Aggregate
Secured Credit Facilities Debt Participants;

(iii) with respect to the condition precedent in item (d) in Schedule 5.4
(Conditions to Each Advance) of the Common Terms Agreement with respect to the
bringdown of the representation and warranty in Section 4.6 (Government
Approvals; Government Rules) of the Common Terms Agreement, the Special
Supermajority Aggregate Secured Credit Facilities Debt Participants unless
waived by the Special Supermajority Aggregate Secured Credit Facilities Debt
Participants; and

(iv) with respect to each other condition precedent set forth in Schedule 5.4
(Conditions to Each Advance) of the Common Terms Agreement, the Majority
Aggregate Secured Credit Facilities Debt Participants, unless, in each case,
waived by the Majority Aggregate Secured Credit Facilities Debt Participants;
and

 

31



--------------------------------------------------------------------------------

(c) in the case of all Advances made after the Second Advance, the Majority
Aggregate Secured Credit Facilities Debt Participants, unless waived by the
Majority Aggregate Secured Credit Facilities Debt Participants.

ARTICLE VII

COVENANTS

Section 7.01 Covenants. The Borrower agrees with each Commercial Bank Lender,
the Commercial Banks Facility Agent and each other party hereto that it will
perform or observe (as applicable) the obligations set forth in Section 6
(Affirmative Covenants), Section 7 (Negative Covenants) and Section 8 (Reporting
Requirements) of the Common Terms Agreement in accordance with the terms
thereof.

ARTICLE VIII

DEFAULT AND ENFORCEMENT

Section 8.01 Events of Default. The Events of Default set forth in Section 9
(Events of Default for Secured Debt) of the Common Terms Agreement shall
constitute Events of Default under this Agreement, subject to all of the
provisions of such Section in the Common Terms Agreement.

Section 8.02 Acceleration Upon Bankruptcy. If any Event of Default described in
Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with
respect to the Borrower, all outstanding Commercial Banks Facility Commitments,
if any, shall automatically terminate and the outstanding principal amount of
the outstanding Commercial Bank Loans and all other Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the Commercial Banks Facility Agent, the
Commercial Bank Lenders, the Common Security Trustee or any other Credit
Agreement Secured Party.

Section 8.03 Acceleration Upon Other Event of Default. (a) If any Event of
Default occurs for any reason (except the occurrence of any Event of Default
described in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement
with respect to the Borrower, for which provision is made in Section 8.02
(Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is
continuing (after giving effect to any cure of the applicable Event of Default),
the Commercial Banks Facility Agent may, or upon the direction of the Required
Banks shall, by written notice to the Borrower declare all or any portion of the
outstanding principal amount of the Commercial Bank Loans and other Obligations
to be due and payable or all the Commercial Banks Facility Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid

 

32



--------------------------------------------------------------------------------

amount of such Commercial Bank Loans and other Obligations that have been
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, as the case may be, and such
outstanding Commercial Banks Facility Commitments shall terminate.

(b) Any declaration made pursuant to this Section 8.03 may, should the Required
Banks in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrower at any time after the principal of the Commercial Bank
Loans has become due and payable, but before any judgment or decree for the
payment of the monies so due, or any part thereof, has been entered; provided
that, no such rescission or annulment shall extend to or affect any subsequent
Event of Default or impair any right consequent thereon.

Section 8.04 Action Upon Event of Default. (a) Subject to the terms of the
Intercreditor Agreement, if any Event of Default occurs for any reason, whether
voluntary or involuntary, and is continuing (after giving effect to any cure of
the applicable Event of Default), the Commercial Banks Facility Agent may, or
upon the direction of the Required Banks shall, by written notice to the
Borrower of its intention to exercise any remedies hereunder, under the other
Financing Documents or at law or in equity, and without further notice of
default, presentment or demand for payment, protest or notice of non-payment or
dishonor, or other notices or demands of any kind, all such notices and demands
being waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the Commercial Banks Facility Agent
or the Required Banks may elect, in addition to such other rights or remedies as
the Commercial Banks Facility Agent and the Commercial Bank Lenders may have
hereunder, under the other Financing Documents or at law or in equity:

(b) Without any obligation to do so, make disbursements or Commercial Bank Loans
under each Tranche in the order provided in Section 2.01 (Commercial Bank Loans)
to or on behalf of the Borrower to cure any Event of Default hereunder and to
cure any default and render any performance under any Material Project Documents
(or any other contract to which the Borrower is a party) as the Required Banks
in their sole discretion may consider necessary or appropriate, whether to
preserve and protect the Collateral or the Commercial Bank Lenders’ interests
therein or for any other reason, and all sums so expended, together with
interest on such total amount at the Default Rate, shall be repaid by the
Borrower to the Commercial Banks Facility Agent on demand and shall be secured
by the Financing Documents, notwithstanding that such expenditures may, together
with amounts advanced under this Agreement, exceed the amount of the Commercial
Banks Facility Commitments;

(c) Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the Commercial Banks Facility Agent, any

 

33



--------------------------------------------------------------------------------

Commercial Bank Lender or the Accounts Bank in the manner provided in the UCC
and other relevant statutes and decisions and interpretations thereunder with
respect to cash collateral;

(d) Enter into possession of the Project and perform or cause to be performed
any and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contracts or to operate and maintain the
Project, and all sums expended by the Commercial Banks Facility Agent in so
doing, together with interest on such total amount at the Default Rate, shall be
repaid by the Borrower to the Commercial Banks Facility Agent upon demand and
shall be secured by the Financing Documents, notwithstanding that such
expenditures may, together with amounts advanced under this Agreement, exceed
the Commercial Banks Facility Commitments.

Section 8.05 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the Commercial Banks Facility Agent from the
Common Security Trustee after the occurrence and during the continuance of an
Event of Default and the period during which remedies have been initiated shall
be applied in full or in part by the Commercial Banks Facility Agent against the
Obligations in the following order of priority (but without prejudice to the
right of the Commercial Bank Lenders, subject to the terms of the Intercreditor
Agreement, to recover any shortfall from the Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the Commercial Banks
Facility Agent, the Common Security Trustee, the Accounts Bank, or the
Intercreditor Agent in their respective capacities as such;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
IV (LIBOR And Tax Provisions)) payable to the Commercial Bank Lenders, ratably
in proportion to the amounts described in this clause second payable to them, as
certified by the Commercial Banks Facility Agent;

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including default interest) with respect to the Commercial
Bank Loans payable to the Commercial Bank Lenders, ratably in proportion to the
respective amounts described in this clause third payable to them, as certified
by the Commercial Banks Facility Agent;

 

34



--------------------------------------------------------------------------------

(d) fourth, to that principal amount of the Commercial Bank Loans payable to the
Commercial Bank Lenders (in inverse order of maturity), ratably among the
Commercial Bank Lenders in proportion to the respective amounts described in
this clause fourth held by them, as certified by the Commercial Banks Facility
Agent; and

(e) fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.

ARTICLE IX

THE COMMERCIAL BANKS FACILITY AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Commercial Bank Lenders hereby appoints, designates and
authorizes Société Générale as its Commercial Banks Facility Agent under and for
purposes of each Financing Document to which the Commercial Banks Facility Agent
is a party, and in its capacity as the Commercial Banks Facility Agent, to act
on its behalf as Secured Debt Holder Group Representative and the Designated
Voting Party (as defined in the Intercreditor Agreement) for the Commercial Bank
Lenders. Société Générale hereby accepts this appointment and agrees to act as
the Commercial Banks Facility Agent for the Commercial Bank Lenders in
accordance with the terms of this Agreement. Each of the Commercial Bank Lenders
appoints and authorizes the Commercial Banks Facility Agent to act on behalf of
such Commercial Bank Lender under each Financing Document to which it is a party
and in the absence of other written instructions from the Required Banks
received from time to time by the Commercial Banks Facility Agent (with respect
to which the Commercial Banks Facility Agent agrees that it will comply, except
as otherwise provided in this Section 9.01 or as otherwise advised by counsel,
and subject in all cases to the terms of the Intercreditor Agreement), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Commercial Banks Facility Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Commercial Banks Facility Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Commercial Banks Facility Agent have or be deemed to have any fiduciary
relationship with any Commercial Bank Lender or other Credit Agreement Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Commercial Banks Facility Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Commercial Banks Facility Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Government Rule. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

35



--------------------------------------------------------------------------------

(b) The provisions of this ARTICLE IX are solely for the benefit of the
Commercial Banks Facility Agent and the Commercial Bank Lenders, and neither the
Borrower nor any other Person shall have rights as a third party beneficiary of
any of such provisions other than the Borrower’s rights under Section 9.07(a)
and (b) (Resignation or Removal of Commercial Banks Facility Agent).

Section 9.02 Rights as a Lender or Secured Hedging Party. Each Person serving as
the Commercial Banks Facility Agent hereunder or under any other Financing
Document shall have the same rights and powers in its capacity as a Commercial
Bank Lender, KEXIM Covered Facility Lender, KSURE Covered Facility Lender,
Secured Hedging Party, or Gas Hedge Provider, as the case may be, as any other
Commercial Bank Lender, KEXIM Covered Facility Lender, KSURE Covered Facility
Lender or Secured Hedging Party, as the case may be, and may exercise the same
as though it were not the Commercial Banks Facility Agent. Each such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or Affiliates of the Borrower as if such Person
were not the Commercial Banks Facility Agent hereunder and without any duty to
account therefor to the Commercial Bank Lenders.

Section 9.03 Exculpatory Provisions. (a) The Commercial Banks Facility Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Financing Documents. Without limiting the generality of the
foregoing, the Commercial Banks Facility Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that the Commercial
Banks Facility Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Commercial Bank
Lenders as shall be expressly provided for herein or in the other Financing
Documents); provided that the Commercial Banks Facility Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Commercial Banks Facility Agent to liability or that is contrary
to any Financing Document or applicable Government Rule; or

 

36



--------------------------------------------------------------------------------

(iii) except as expressly set forth herein and in the other Financing Documents,
have any duty to disclose, nor shall the Commercial Banks Facility Agent be
liable for any failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Commercial Banks Facility Agent or any of its Affiliates in any capacity.

(b) The Commercial Banks Facility Agent shall not be liable for any action taken
or not taken by it (i) with the prior written consent or at the request of the
Required Banks (or such other number or percentage of the Commercial Bank
Lenders as may be necessary, or as the Commercial Banks Facility Agent may
believe in good faith to be necessary, under the circumstances as provided in
Section 10.01 (Amendments, Etc.)) or (ii) in the absence of its own gross
negligence or willful misconduct. The Commercial Banks Facility Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the
Commercial Banks Facility Agent in writing by the Borrower or a Commercial Bank
Lender.

(c) The Commercial Banks Facility Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Financing Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence or continuance of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Financing Document or any other
agreement, instrument or document, or the perfection or priority of any Lien or
security interest created or purported to be created by any Security Document,
or (v) the satisfaction of any condition set forth in ARTICLE VI (Conditions
Precedent) or elsewhere herein, other than to confirm receipt of any items
expressly required to be delivered to the Commercial Banks Facility Agent.

Section 9.04 Reliance by Commercial Banks Facility Agent. The Commercial Banks
Facility Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Commercial Banks Facility Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a
Commercial Bank Loan that by its terms must be fulfilled to the satisfaction of
each Facility Lender,

 

37



--------------------------------------------------------------------------------

the Majority Aggregate Secured Credit Facilities Debt Participants, the
Supermajority Aggregate Secured Credit Facilities Debt Participants, or the
Special Supermajority Aggregate Secured Credit Facilities Debt Participants, the
Commercial Banks Facility Agent may presume that such condition is satisfactory
to such Facility Lender, the Majority Aggregate Secured Credit Facilities Debt
Participants, the Supermajority Aggregate Secured Credit Facilities Debt
Participants, or the Special Supermajority Aggregate Secured Credit Facilities
Debt Participants, as the case may be, unless the Commercial Banks Facility
Agent has received notice to the contrary from such Facility Lender or the
Intercreditor Agent prior to the making of such Commercial Bank Loan. The
Commercial Banks Facility Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Commercial Banks Facility Agent may
perform any and all of its duties and exercise any and all its rights and powers
hereunder or under any other Financing Document by or through any one or more
sub-agents appointed by the Commercial Banks Facility Agent. The Commercial
Banks Facility Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this ARTICLE IX shall apply to any such
sub-agent and to the Related Parties of the Commercial Banks Facility Agent, and
shall apply to all of their respective activities in connection with their
acting as or for the Commercial Banks Facility Agent.

Section 9.06 Indemnification by the Lenders. Without limiting the obligations of
the Borrower hereunder, each Commercial Bank Lender agrees to indemnify the
Commercial Banks Facility Agent and Related Parties thereof ratably in
accordance with all its Commercial Banks Facility Commitments for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, which may at
any time be imposed on, incurred by or asserted against the Commercial Banks
Facility Agent or any of its Related Parties in any way relating to or arising
out of this Agreement, the other Financing Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, however, that no Commercial
Bank Lender shall be liable for any of the foregoing to the extent they arise
solely from the Commercial Banks Facility Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. The Commercial Banks Facility Agent shall be fully
justified in taking, refusing to take or continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Commercial Bank
Lenders against any and all liability and expense which may be incurred by it by
reason of taking, refusing to take or

 

38



--------------------------------------------------------------------------------

continuing to take any such action. Without limitation of the foregoing, each
Commercial Bank Lender agrees to reimburse, ratably in accordance with all its
Commercial Banks Facility Commitments, the Commercial Banks Facility Agent
promptly upon demand for any out-of-pocket expenses (including counsel fees)
incurred by the Commercial Banks Facility Agent in connection with the
preparation, execution, administration, amendment, waiver, modification or
enforcement of, or legal advice in respect of rights or responsibilities under,
the Transaction Documents, to the extent that the Commercial Banks Facility
Agent is not reimbursed promptly for such expenses by Borrower. The obligation
of the Commercial Bank Lenders to make payments pursuant to this Section 9.06 is
several and not joint, and the same shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 9.07 Resignation or Removal of Commercial Banks Facility Agent.

(a) The Commercial Banks Facility Agent may resign from the performance of all
its functions and duties hereunder and under the other Financing Documents at
any time by giving thirty (30) days’ prior notice to the Borrower and the
Commercial Bank Lenders. The Commercial Banks Facility Agent may be removed at
any time (i) by the Required Banks for such Person’s gross negligence or willful
misconduct or (ii) by the Borrower, with the consent of the Required Banks, for
such Person’s gross negligence or willful misconduct. In the event Société
Générale is no longer the Commercial Banks Facility Agent, any successor
Commercial Banks Facility Agent may be removed at any time with cause by the
Required Banks. Any such resignation or removal shall take effect upon the
appointment of a successor Commercial Banks Facility Agent, in accordance with
this Section 9.07.

(b) Upon any notice of resignation by the Commercial Banks Facility Agent or
upon the removal of the Commercial Banks Facility Agent by the Required Banks,
or by the Borrower with the approval of the Required Banks pursuant to
Section 9.07(a), the Required Banks shall appoint a successor Commercial Banks
Facility Agent, hereunder and under each other Financing Document to which the
Commercial Banks Facility Agent is a party, such successor Commercial Banks
Facility Agent to be a commercial bank having a combined capital and surplus of
at least one billion Dollars ($1,000,000,000); provided that, if no Default or
Event of Default shall then be continuing, appointment of a successor Commercial
Banks Facility Agent shall also be acceptable to the Borrower (such acceptance
not to be unreasonably withheld, conditioned or delayed). The fees payable by
the Borrower to a successor Commercial Banks Facility Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.

(c) If no successor Commercial Banks Facility Agent has been appointed by the
Required Banks within thirty (30) days after the date such notice of resignation

 

39



--------------------------------------------------------------------------------

was given by such resigning Commercial Banks Facility Agent, or the Required
Banks elected to remove such Person, any Credit Agreement Secured Party may
petition any court of competent jurisdiction for the appointment of a successor
Commercial Banks Facility Agent. Such court may thereupon, after such notice, if
any, as it may deem proper, appoint a successor Commercial Banks Facility Agent,
who shall serve as Commercial Banks Facility Agent hereunder and under each
other Financing Document to which it is a party until such time, if any, as the
Required Banks appoint a successor Commercial Banks Facility Agent, as provided
above.

(d) Upon the acceptance of a successor’s appointment as Commercial Banks
Facility Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or removed)
Commercial Banks Facility Agent, and the retiring (or removed) Commercial Banks
Facility Agent shall be discharged from all of its duties and obligations
hereunder or under the other Financing Documents. After the retirement or
removal of the Commercial Banks Facility Agent hereunder and under the other
Financing Documents, the provisions of this ARTICLE IX and Section 10.08
(Indemnification by the Borrower) shall continue in effect for the benefit of
such retiring (or removed) Person, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Person was acting in its capacity as Commercial Banks
Facility Agent.

Section 9.08 No Amendment to Duties of Commercial Banks Facility Agent Without
Consent. The Commercial Banks Facility Agent shall not be bound by any waiver,
amendment, supplement or modification of this Agreement or any other Financing
Document that affects its rights or duties hereunder or thereunder unless such
Commercial Banks Facility Agent shall have given its prior written consent, in
its capacity as Commercial Banks Facility Agent thereto.

Section 9.09 Non-Reliance on Commercial Banks Facility Agent and Commercial Bank
Lenders. Each of the Commercial Bank Lenders acknowledges that it has,
independently and without reliance upon the Commercial Banks Facility Agent, any
other Commercial Bank Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and make its extensions of
credit. Each of the Commercial Bank Lenders also acknowledges that it will,
independently and without reliance upon the Commercial Banks Facility Agent or
any other Commercial Bank Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Financing Document or any related agreement or
any document furnished hereunder or thereunder.

 

40



--------------------------------------------------------------------------------

Section 9.10 No Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication
Agent, Co-Documentation Agent or Co-Structuring Lead Duties. Anything herein to
the contrary notwithstanding, no Joint Lead Arranger, Joint Lead Bookrunner,
Co-Syndication Agent Co-Documentation Agent or Co-Structuring Lead shall have
any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Commercial Banks Facility Agent or Commercial
Bank Lender hereunder.

Section 9.11 Copies. The Commercial Banks Facility Agent shall give prompt
notice to each Commercial Bank Lender of receipt of each notice or request
required or permitted to be given to the Commercial Banks Facility Agent by the
Borrower pursuant to the terms of this Agreement or any other Financing Document
(unless concurrently delivered to the Commercial Bank Lenders by the Borrower).
The Commercial Banks Facility Agent will distribute to each Commercial Bank
Lender each document or instrument (including each document or instrument
delivered by the Borrower to the Commercial Banks Facility Agent pursuant to
ARTICLE V (Representations and Warranties), ARTICLE VI (Conditions Precedent)
and ARTICLE VII (Covenants)) received for the account of the Commercial Banks
Facility Agent and copies of all other communications received by the Commercial
Banks Facility Agent from the Borrower for distribution to the Commercial Bank
Lenders by the Commercial Banks Facility Agent in accordance with the terms of
this Agreement or any other Financing Document.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01 Amendments, Etc. Subject to the terms of the Intercreditor
Agreement, no consent, amendment, waiver or termination of any provision of this
Agreement shall be effective unless in writing signed by the Borrower and the
Required Banks, and each such amendment, waiver, termination or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, without the consent of each Commercial Bank Lender or, in
connection with clause (g)(i)(y) below, the Supermajority Banks (in each case,
other than any Commercial Bank Lender that is a Loan Party, a Sponsor or an
Affiliate or Subsidiary thereof), no such amendment, waiver, termination or
consent shall:

(a) [Reserved];

(b) extend or increase any Commercial Banks Facility Commitment;

 

41



--------------------------------------------------------------------------------

(c) postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 3.01 (Repayment of Commercial Bank Loan
Borrowings), Section 3.02 (Interest Payment Dates), Section 3.09 (Mandatory
Prepayment), or Section 3.12 (Fees) or any date fixed by the Commercial Banks
Facility Agent for the payment of fees or other amounts due to the Commercial
Bank Lenders (or any of them) hereunder;

(d) reduce the principal of, or the rate of interest specified herein on, any
Commercial Bank Loan, or any Fees or other amounts (including any mandatory
prepayments under Section 3.09 (Mandatory Prepayment)) payable to any Commercial
Bank Lender hereunder, other than interest payable at the Default Rate;

(e) change the order of application of any reduction in any Commercial Banks
Facility Commitments or any prepayment of Commercial Bank Loans from the
application thereof set forth in the applicable provisions of Section 2.04
(Termination or Reduction of Commitments), Section 3.08 (Optional Prepayment),
Section 3.09 (Mandatory Prepayment), Section 3.13 (Pro Rata Treatment), or
Section 3.14 (Sharing of Payments), respectively, in any manner;

(f) change any provision of this Section 10.01, the definition of Majority
Aggregate Secured Credit Facilities Debt Participants, Required Banks, Required
Tranche 4 Banks, Special Supermajority Aggregate Secured Credit Facilities Debt
Participants, Supermajority Aggregate Secured Credit Facilities Debt
Participants, Supermajority Banks, or any other provision hereof specifying the
number or percentage of Commercial Bank Lenders required to amend, waive,
terminate or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder;

(g) subject to all other provisions of this Section 10.01, release or allow
release of (i) the Borrower from (x) all or (y) a material, portion of its
obligations under this Agreement, the Common Terms Agreement or any Security
Document, (ii) all or a material portion of the Collateral from the Lien of any
of the Security Documents (other than with respect to assets the conveyance,
sale, lease, transfer or other disposal of which is permitted under
Section 7.2(b) (Prohibition of Fundamental Changes) of the Common Terms
Agreement), or (iii) any guaranties or commitments (other than any Commercial
Banks Facility Commitments) under or in connection with this Agreement, the
Common Terms Agreement or any Security Document;

(h) amend, modify, waive or supplement the terms of Section 10.04 (Assignments)
of this Agreement or Section 2.6 (Expansion Debt) of the Common Terms Agreement;

 

42



--------------------------------------------------------------------------------

(i) amend the definition of Permitted Indebtedness or Credit Agreement Secured
Parties; or

(j) amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement;

provided, that no such amendment, waiver, termination or consent shall, unless
in writing and signed by the Commercial Banks Facility Agent or the Common
Security Trustee, as applicable, in addition to the Commercial Bank Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Commercial Banks Facility Agent or the Common Security Trustee.

Section 10.02 Entire Agreement. This Agreement, the other Financing Documents
and any agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof, including the Commitment Letter, dated as of April 29, 2013,
among the Borrower, The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Union Bank, N.A., Crédit Agricole Corporate and Investment Bank, Credit
Suisse Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch, HSBC Bank
(USA), National Association, ING Capital LLC, Intesa SanPaolo S.P.A., New York
Branch, JPMorgan Chase Bank, N.A., Lloyds TSB Bank PLC, Mizuho Corporate Bank,
Ltd., Morgan Stanley Senior Funding, Inc., Royal Bank of Canada, SG Americas
Securities, LLC, Standard Chartered Bank and Sumitomo Mitsui Banking
Corporation, Banco Bilbao Vizcaya Argentaria S.A., New York Branch via Joinder,
dated as of May 21, 2013 and each other Commercial Bank Lender that has executed
a joinder thereto, as amended by the First Amendment to Commitment Letter, dated
as of May 20, 2013. In the event of any conflict between the terms, conditions
and provisions of this Agreement and any such agreement, document or instrument,
the terms, conditions and provisions of this Agreement shall prevail.

Section 10.03 Applicable Government Rule; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO

 

43



--------------------------------------------------------------------------------

THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT PERMIT A CLAIM, ACTION OR
PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS SECTION TO BE FILED, HEARD
OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 10.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 10.03(b) to be filed,
heard or determined in or by the courts specified therein.

 

44



--------------------------------------------------------------------------------

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 10.03(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.03.

Section 10.04 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each of the Commercial Bank Lenders and the Commercial
Banks Facility Agent (and any attempted assignment or other transfer by the
Borrower without such consent shall be null and void), and no Commercial Bank
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with Section 10.04(b)
and Section 10.04(g), (ii) by way of participation in accordance with
Section 10.04(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.04(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).

 

45



--------------------------------------------------------------------------------

(b) Subject to Section 10.04(g) and this Section 10.04(b), any Commercial Bank
Lender may at any time after the date hereof assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commercial Banks Facility Commitment with
respect to any Tranche or the Commercial Bank Loans with respect to such Tranche
at the time owing to it) (provided that, on the date of such assignment, such
assignment would not result in an increase in amounts payable by the Borrower
under Section 4.03 (Increased Costs) or Section 4.05 (Funding Losses), unless
such increase in amounts payable measured on such date of assignment is waived
by the assigning and assuming Commercial Bank Lenders). Except in the case of
(x) an assignment of the entire remaining amount of the assigning Commercial
Bank Lender’s Commercial Banks Facility Commitment with respect to a Tranche and
the Commercial Bank Loans with respect to such Tranche at the time owing to it
or (y) an assignment to a Commercial Bank Lender, or an Affiliate of a
Commercial Bank Lender, or an Approved Fund with respect to a Commercial Bank
Lender, the sum of (1) the outstanding Commercial Banks Facility Commitments, if
any, and (2) the outstanding Commercial Bank Loans subject to each such
assignment (determined as of the date the Lender Assignment Agreement with
respect to such assignment is delivered to the Commercial Banks Facility Agent
or, if “Trade Date” is specified in the Lender Assignment Agreement, as of the
Trade Date) shall not be less than five million Dollars ($5,000,000) and, with
respect to the assignment of the Commercial Bank Loans, in integral multiples of
one million Dollars ($1,000,000), unless the Commercial Banks Facility Agent
otherwise consents in writing. Subject to Section 10.04(g), each partial
assignment shall be made as an assignment of the same percentage of outstanding
Commercial Banks Facility Commitment and outstanding Commercial Bank Loans with
respect to a Tranche and a proportionate part of all the assigning Commercial
Bank Lender’s rights and obligations under this Agreement with respect to the
Commercial Bank Loan with respect to a Tranche and the Commercial Banks Facility
Commitment with respect to such Tranche assigned. The parties to each assignment
shall execute and deliver to the Commercial Banks Facility Agent a Lender
Assignment Agreement, either in the form of Exhibit D-1 (if both Commercial
Banks Facility Commitments and Commercial Bank Loans are assigned) or Exhibit
D-2 (if only Commercial Bank Loans are assigned), together with a processing and
recordation fee of three thousand five hundred Dollars ($3,500); provided that
(A) no such fee shall be payable in the case of an assignment to a Commercial
Bank Lender, an Affiliate of a Commercial Bank Lender or an Approved Fund with
respect to a Commercial Bank Lender and (B) in the case of contemporaneous
assignments by a Commercial Bank Lender to one or more Approved Funds managed by
the same investment advisor (which Approved Funds are not then Commercial Bank
Lenders hereunder), only a single such three thousand five hundred Dollar
($3,500) fee shall be payable for all such contemporaneous assignments. If the
Eligible Assignee is not a Commercial Bank Lender prior to such assignment, it
shall deliver to the Commercial Banks Facility Agent

 

46



--------------------------------------------------------------------------------

an administrative questionnaire and all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
requirements. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Commercial Banks
Facility Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Commercial Banks Facility
Agent, the applicable pro rata share of Commercial Bank Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Commercial Banks Facility Agent, and each other Commercial Bank Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Commercial Bank Loans of each
Tranche in accordance with its Commercial Bank Loan Commitment Percentage for
such Tranche. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Commercial Banks Facility Agent pursuant
to Section 10.04(c), from and after the effective date specified in each Lender
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Commercial Bank Lender under
this Agreement, and the assigning Commercial Bank Lender thereunder shall, to
the extent of the interest assigned by such Lender Assignment Agreement, be
released from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Commercial Bank Lender’s
rights and obligations under this Agreement, such Commercial Bank Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.05 (Funding Losses), Section 4.06 (Taxes), Section 10.06 (Costs and
Expenses) and Section 10.08 (Indemnification by the Borrower) with respect to
facts and circumstances occurring prior to the effective date of such assignment
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Commercial Bank
Lender’s having been a Defaulting Lender. Upon request, the Borrower (at its
expense) shall execute and deliver a Commercial Bank Loan Note to the assignee
Commercial Bank Lender and/or a revised Commercial Bank Loan Note to the
assigning Commercial Bank Lender reflecting such

 

47



--------------------------------------------------------------------------------

assignment. Any assignment or transfer by a Commercial Bank Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04(b)
shall be treated for purposes of this Agreement as a sale by such Commercial
Bank Lender of a participation in such rights and obligations in accordance with
Section 10.04(d). Upon any such assignment, the Commercial Banks Facility Agent
will deliver a notice thereof to the Borrower (provided that failure to deliver
such notice shall not result in any liability for the Commercial Banks Facility
Agent).

(c) The Commercial Banks Facility Agent shall maintain the Register in
accordance with Section 2.03(e) (Borrowing of Loans) above.

(d) Any Commercial Bank Lender may at any time, without the consent of, or
notice to, the Borrower or the Commercial Banks Facility Agent, sell
participations to any Person (other than a natural person or any Loan Party, any
Sponsor, any Material Project Party, any Person that is party to any Additional
Material Project Document or any Affiliate or Subsidiary thereof) (each, a
“Participant”) in all or a portion of such Commercial Bank Lender’s rights or
obligations under this Agreement (including all or a portion of its Commercial
Banks Facility Commitment or the Commercial Bank Loans owing to it of any
Tranche); provided that (i) such Commercial Bank Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Commercial Bank Lender remains
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Commercial Banks Facility Agent and the
other Commercial Bank Lenders shall continue to deal solely and directly with
such Commercial Bank Lender in connection with such Commercial Bank Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Commercial Bank Lender shall be responsible for the indemnity under Section 9.06
(Indemnification by the Lenders) with respect to any payments made by such
Commercial Bank Lender to its Participant(s). Any agreement or instrument
pursuant to which a Commercial Bank Lender sells such a participation shall
provide that such Commercial Bank Lender shall retain the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that, such agreement or instrument may
provide that such Commercial Bank Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 (Amendments, Etc.) that directly affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.03 (Increased Costs), 4.05 (Funding Losses) and 4.06
(Taxes) (subject to the requirements and limitations therein, including the
requirements under Section 4.06(e) (Taxes – Status of Lenders) (it being
understood that any documentation required under Section 4.06 (Taxes) shall be
delivered to the participating Commercial Bank Lender)) to the same extent as if
it were a Commercial Bank Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of

 

48



--------------------------------------------------------------------------------

Section 4.04 (Obligation to Mitigate) as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 4.03 (Increased Costs) or 4.06 (Taxes), with respect to
any participation, than its participating Commercial Bank Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Commercial Bank Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.04 (Obligation to Mitigate) with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.14 (Right of Setoff) as though it were a Commercial Bank Lender;
provided that such Participant agrees to be subject to Section 3.14 (Sharing of
Payments) as though it were a Commercial Bank Lender. Each Commercial Bank
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commercial Bank Loans or other
obligations under the Financing Documents (the “Participant Register”); provided
that no Commercial Bank Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans or its other obligations under any Financing Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Commercial Bank Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Commercial Banks Facility Agent (in its capacity as Commercial Banks
Facility Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Any Commercial Bank Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Commercial Bank Loan Notes, if any) to secure obligations of such
Commercial Bank Lender, including any pledge or assignment to secure obligations
to a Federal Reserve Bank or any central bank having jurisdiction; provided
that, no such pledge or assignment shall release such Commercial Bank Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Commercial Bank Lender as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the

 

49



--------------------------------------------------------------------------------

same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable Government Rule, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

(g) All assignments by a Commercial Bank Lender of all or a portion of its
rights and obligations hereunder with respect to any Tranche with then
outstanding Commercial Banks Facility Commitments shall be made only as an
assignment of the same percentage of outstanding Commercial Banks Facility
Commitments and outstanding Commercial Bank Loans of such Tranche held by such
Lender. If a Tranche has no unused Commercial Banks Facility Commitments,
assignments of outstanding Commercial Bank Loans of such Tranche may be made,
together with a pro rata portion of such Commercial Bank Lender’s rights and
obligations with respect to the Tranche subject to such assignment, in such
amounts, to such persons and on such terms as are permitted by and otherwise in
accordance with Section 10.04(b). This Section 10.04(g) shall not prohibit any
Commercial Bank Lender from assigning all or a portion of its rights and
obligations hereunder among separate Tranches on a non-pro rata basis among such
Tranches.

Section 10.05 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall be construed to give to any
Person, other than the parties hereto, the Joint Lead Arrangers, the Joint Lead
Bookrunners, Co-Documentation Agents, Co-Syndication Agents, each of their
successors and permitted assigns under this Agreement or any other Financing
Document, Participants to the extent provided in Section 10.04 (Assignments)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Commercial Banks Facility Agent, the Common Security Trustee and the
Commercial Bank Lenders, any benefit or any legal or equitable right or remedy
under this Agreement.

Section 10.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by each of the Commercial Banks
Facility Agent, the Common Security Trustee and the Commercial Bank Lenders and
their Affiliates (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the Commercial Bank Lenders and their
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, any Commercial Bank Lender may retain
separate counsel in the event of an actual conflict of interest (which may be
multiple counsel, but only the least number necessary to resolve such conflict
of interest) and the Borrower shall pay all reasonable fees, cost and expenses
of such additional counsel)) in connection with the preparation, negotiation,
syndication, execution and delivery of this Agreement and the other Financing

 

50



--------------------------------------------------------------------------------

Documents; (b) all reasonable and documented out of pocket expenses incurred by
the Commercial Banks Facility Agent, the Common Security Trustee and the
Commercial Bank Lenders (including all reasonable fees, costs and expenses of
one counsel plus one local counsel for the Commercial Bank Lenders and their
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, any Commercial Bank Lender may retain
separate counsel in the event of an actual conflict of interest (which may be
multiple counsel, but only the least number necessary to resolve such conflict
of interest) and the Borrower shall pay all reasonable fees, cost and expenses
of such additional counsel)) in connection with any amendments, modifications or
waivers of the provisions of this Agreement and the other Financing Documents
(whether or not the transactions contemplated hereby or thereby are
consummated); (c) all reasonable and documented out-of-pocket expenses incurred
by the Commercial Banks Facility Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the Commercial Bank Lenders and their Affiliates in each relevant
jurisdiction (provided that, in the case of the continuation of an Event of
Default, any Commercial Bank Lender may retain separate counsel in the event of
an actual conflict of interest (which may be multiple counsel, but only the
least number necessary to resolve such conflict of interest) and the Borrower
shall pay all reasonable fees, cost and expenses of such additional counsel)) in
connection with the administration of this Agreement and the other Financing
Documents (whether or not the transactions contemplated hereby or thereby are
consummated); (d) all reasonable and documented out-of-pocket expenses incurred
by each Joint Lead Arranger, Joint Lead Bookrunner, Co-Documentation Agent and
Co-Syndication Agent in connection with the initial syndication of the credit
facility under this Agreement (including reasonable printing and travel
expenses) and (e) all reasonable and documented out-of-pocket expenses incurred
by the Credit Agreement Secured Parties (including all reasonable fees, costs
and expenses of one counsel plus one local counsel for the Commercial Bank
Lenders and their Affiliates in each relevant jurisdiction (provided that, in
the case of the continuation of an Event of Default, any Commercial Bank Lender
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number necessary to resolve
such conflict of interest) and the Borrower shall pay all reasonable fees, cost
and expenses of such additional counsel)) in connection with the enforcement or
protection (other than in connection with assignment of Commercial Bank Loans or
Commercial Banks Facility Commitments) of their rights in connection with this
Agreement and the other Financing Documents, including their rights under this
Section 10.06, including in connection with any workout, restructuring or
negotiations in respect of the Obligations. This provisions of this
Section 10.06 shall not supersede Sections 4.03 (Increased Costs) and 4.06
(Taxes). Notwithstanding the foregoing, in the event that the Common Security
Trustee reasonably believes that a conflict exists in using one counsel, it may
engage its own counsel.

 

51



--------------------------------------------------------------------------------

Section 10.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Commercial Banks Facility Agent and when the
Commercial Banks Facility Agent has received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or portable document format (“pdf”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 10.08 Indemnification by the Borrower. (a) The Borrower hereby agrees to
indemnify each Credit Agreement Secured Party, each Joint Lead Arranger, each
Joint Lead Bookrunner, each Co-Documentation Agent, each Co-Syndication Agent
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel or consultants for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:

(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;

(iii) any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower’s members, managers
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other

 

52



--------------------------------------------------------------------------------

Financing Documents is consummated, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; or

(iv) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any Credit Agreement Secured Party,
Joint Lead Arranger, Joint Lead Bookrunner, Co-Documentation Agent,
Co-Syndication Agent or Affiliates or Related Parties thereof;

provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.

(b) To the extent that the Borrower for any reason fails to pay any amount
required under Section 10.06 (Costs and Expenses) or Section 10.08(a) above to
be paid by it to any of the Commercial Banks Facility Agent, the Common Security
Trustee, any sub-agent thereof, or any Related Party of any of the foregoing,
each Commercial Bank Lender severally agrees to pay to the Commercial Banks
Facility Agent, the Common Security Trustee, any such sub-agent, or such Related
Party, as the case may be, such Commercial Bank Lender’s ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Commercial Banks Facility
Agent, the Common Security Trustee, or any sub-agent thereof in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Commercial Banks Facility Agent, the Common Security Trustee, or any sub-agent
thereof in connection with such capacity. The obligations of the Commercial Bank
Lenders under this Section 10.08(b) are subject to the provisions of
Section 2.03 (Borrowing of Loans). The obligations of the Commercial Bank
Lenders to make payments pursuant to this Section 10.08(b) are several and not
joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any Commercial Bank Lender to make
payments on any date required hereunder shall not relieve any other Commercial
Bank Lender of its corresponding obligation to do so on such date, and no
Commercial Bank Lender shall be responsible for the failure of any other
Commercial Bank Lender to do so.

 

53



--------------------------------------------------------------------------------

(c) All amounts due under this Section 10.08 shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The provisions of this Section 10.08 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes).

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Government Rule (the “Maximum Rate”). If the
Commercial Banks Facility Agent or any Commercial Bank Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Commercial Bank Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Commercial Banks Facility Agent or
any Commercial Bank Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable Government Rule, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10 No Waiver; Cumulative Remedies. No failure by any Credit Agreement
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, except with respect to any notice of
Default or Event of Default, sent by email to the address(es), facsimile number
or email address specified for the Borrower, the Commercial Banks Facility
Agent, the Common Security Trustee or the Commercial Bank Lenders, as
applicable, on Schedule 10.11.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and

 

54



--------------------------------------------------------------------------------

notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications shall be
effective as provided in Section 10.11(c).

(c) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 10.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the Commercial Banks Facility Agent through
electronic communications shall be followed by the delivery of a hard copy.

(d) Each of the Borrower, the Commercial Banks Facility Agent and the Common
Security Trustee may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Commercial Bank Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Commercial Banks Facility Agent and the Common Security Trustee.

(e) The Commercial Banks Facility Agent, the Common Security Trustee and the
Commercial Bank Lenders shall be entitled to rely and act upon any written
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Commercial Banks Facility Agent, the
Common Security Trustee, the Commercial Bank Lenders and the Related Parties of
each of them for all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Commercial Banks Facility Agent, the Common Security Trustee and the Commercial
Bank Lenders by the Borrower may be recorded by the Commercial Banks Facility
Agent, the Common Security Trustee and the Commercial Bank Lenders, as
applicable, and each of the parties hereto hereby consents to such recording.

 

55



--------------------------------------------------------------------------------

(f) The Commercial Banks Facility Agent agrees that the receipt of the
communications by the Commercial Banks Facility Agent at its e-mail addresses
set forth in Schedule 10.11 shall constitute effective delivery to the
Commercial Banks Facility Agent for purposes of the Financing Documents. Each
Commercial Bank Lender agrees to notify the Commercial Banks Facility Agent in
writing (including by electronic communication) from time to time of such
Commercial Bank Lender’s e-mail address(es) to which the notices may be sent by
electronic transmission and that such notices may be sent to such e-mail
address(es).

(g) Notwithstanding the above, nothing herein shall prejudice the right of the
Commercial Banks Facility Agent, the Common Security Trustee and any of the
Commercial Bank Lenders to give any notice or other communication pursuant to
any Financing Document in any other manner specified in such Financing Document.

(h) So long as Société Générale is the Commercial Banks Facility Agent, the
Borrower hereby agrees that it will provide to the Commercial Banks Facility
Agent all information, documents and other materials that it is obligated to
furnish to the Commercial Banks Facility Agent pursuant to the Financing
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to any Commercial Bank Loan Borrowing,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default or (iv) is required to be delivered to satisfy any
condition precedent to any Commercial Bank Loan Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Commercial Banks Facility Agent at the email addresses
specified in Schedule 10.11. In addition, the Borrower agrees to continue to
provide the Communications to the Commercial Banks Facility Agent in the manner
specified in the Financing Documents but only to the extent requested by the
Commercial Banks Facility Agent.

(i) So long as Société Générale is the Commercial Banks Facility Agent, the
Borrower further agrees that the Commercial Banks Facility Agent may make the
Communications available to the Commercial Bank Lenders by posting the
Communications on an internet website that may, from time to time, be notified
to the Commercial Bank Lenders (or any replacement or successor thereto) or a
substantially similar electronic transmission system (the “Platform”). The costs
and expenses incurred by the Commercial Banks Facility Agent in creating and
maintaining the Platform shall be paid by Borrower in accordance with
Section 10.06 (Costs and Expenses).

 

56



--------------------------------------------------------------------------------

(j) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE COMMERCIAL BANKS
FACILITY AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE COMMERCIAL BANKS
FACILITY AGENT IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE COMMERCIAL BANKS FACILITY AGENT OR ANY AFFILIATE THEREOF OR ANY
OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
COMMERCIAL BANK LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR ANY AGENT PARTY’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 10.12 Patriot Act Notice. Each of the Commercial Bank Lenders, the
Commercial Banks Facility Agent and the Common Security Trustee hereby notifies
the Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Commercial Bank Lender, the Commercial Banks
Facility Agent or the Common Security Trustee, as applicable, to identify the
Borrower in accordance with the Patriot Act.

Section 10.13 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Commercial Banks Facility Agent, the Common
Security Trustee or any Commercial Bank Lender, or the Commercial Banks Facility
Agent, the Common Security Trustee or any Commercial Bank Lender (as the case
may be) exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Commercial Banks Facility Agent, the Common
Security Trustee or such Commercial Bank Lender in

 

57



--------------------------------------------------------------------------------

its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any bankruptcy or insolvency proceeding or otherwise, then
(a) to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied by such payment shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Commercial Bank Lender severally agrees to pay to the
Commercial Banks Facility Agent or the Common Security Trustee upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Commercial Banks Facility Agent or the Common Security Trustee, as the
case may be, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. The obligations of the Commercial Bank Lenders
under this Section 10.13 shall survive the payment in full of the Obligations
and the termination of this Agreement.

Section 10.14 Right of Setoff. Each of the Commercial Bank Lenders and each of
their respective Affiliates is hereby authorized at any time and from time to
time during the continuance of an Event of Default, to the fullest extent
permitted by applicable Government Rule, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Commercial Bank Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under this Agreement or any other
Financing Document to such Commercial Bank Lender, irrespective of whether or
not such Commercial Bank Lender shall have made any demand under this Agreement
or any other Financing Document and although such obligations of the Borrower
may be contingent or unmatured or are owed to a branch or office of such
Commercial Bank Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each of the Commercial Bank
Lenders and their respective Affiliates under this Section 10.14 are in addition
to other rights and remedies (including other rights of setoff) that such
Commercial Bank Lender or their respective Affiliates may have. Each of the
Commercial Bank Lenders agrees to notify the Borrower and the Commercial Banks
Facility Agent promptly after any such setoff and application; provided that,
the failure to give such notice shall not affect the validity of such setoff and
application.

Section 10.15 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

58



--------------------------------------------------------------------------------

Section 10.16 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.06 (Indemnification by the Lenders),
Section 10.06 (Costs and Expenses), Section 10.08 (Indemnification by the
Borrower) and Section 10.13 (Payments Set Aside) shall survive any termination
of this Agreement. In addition, each representation and warranty made hereunder
and in any other Financing Document or other document delivered pursuant hereto
or thereto or in connection herewith or therewith shall survive the execution
and delivery hereof and thereof. Such representations and warranties shall be
considered to have been relied upon by the Credit Agreement Secured Parties
regardless of any investigation made by any Credit Agreement Secured Party or on
their behalf and notwithstanding that the Credit Agreement Secured Parties may
have had notice or knowledge of any Default or Event of Default at the time of
the Commercial Bank Loan Borrowing, and shall continue in full force and effect
as of the date made or any date referred to herein as long as any Commercial
Bank Loan or any other Obligation hereunder or under any other Financing
Document shall remain unpaid or unsatisfied.

Section 10.17 Treatment of Certain Information; Confidentiality. The Commercial
Banks Facility Agent, the Common Security Trustee, and each of the Commercial
Bank Lenders agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective shareholders, members, partners, directors, officers,
employees, agents, advisors, auditors, insurers and representatives (provided
that the Persons to whom such disclosure is made will be informed prior to
disclosure of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it or to any Federal
Reserve Bank or central bank in connection with a pledge or assignment pursuant
to Section 10.04(e) (Assignments); (c) to the extent required by applicable
Government Rule or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Financing Document or any suit, action
or proceeding relating to this Agreement or the enforcement of rights hereunder
(including any actual or prospective purchaser of Collateral); (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.17, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower or (iii) any Person (and any
of its officers,

 

59



--------------------------------------------------------------------------------

directors, employees, agents or advisors) that may enter into or support,
directly or indirectly, or that may be considering entering into or supporting,
directly or indirectly, either (A) contractual arrangements with the Commercial
Banks Facility Agent, the Common Security Trustee, or such Commercial Bank
Lender, or any Affiliates thereof, pursuant to which all or any portion of the
risks, rights, benefits or obligations under or with respect to any Commercial
Bank Loan or Financing Document is transferred to such Person or (B) an actual
or proposed securitization or collateralization of, or similar transaction
relating to, all or a part of any amounts payable to or for the benefit of any
Commercial Bank Lender under any Financing Document (including any rating
agency); (g) with the consent of the Borrower (which consent shall not
unreasonably be withheld or delayed); (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 10.17 or (ii) becomes available to the Commercial Banks Facility Agent,
the Common Security Trustee, any Commercial Bank Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower; (i) to any state, federal or foreign authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Commercial Bank Lender, the Common Security Trustee
or the Commercial Banks Facility Agent; or (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Borrower received by it from any Commercial Bank Lender or the
Commercial Banks Facility Agent or Common Security Trustee, as applicable). In
addition, the Commercial Banks Facility Agent, the Common Security Trustee, and
any Commercial Bank Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Commercial Banks
Facility Agent, the Common Security Trustee and the Commercial Bank Lenders in
connection with the administration and management of this Agreement, the other
Financing Documents, the Commercial Banks Facility Commitments, and the
Commercial Bank Loan Borrowings. For the purposes of this Section 10.17,
“Information” means written information that is furnished by or on behalf of the
Borrower, the Pledgor, the Sponsor or any of their Affiliates to the Commercial
Banks Facility Agent, the Common Security Trustee or any Commercial Bank Lender
pursuant to or in connection with any Financing Document, relating to the assets
and business of the Borrower, the Pledgor, the Sponsor or any of their
Affiliates, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by the
Commercial Banks Facility Agent, the Common Security Trustee or such Commercial
Bank Lender of its obligations hereunder, (ii) is or becomes available to the
Commercial Banks Facility Agent, the Common Security Trustee or such Commercial
Bank Lender from a source other than the Borrower, the Pledgor, the Sponsor or
any of their Affiliates, as applicable, that is not, to the knowledge of the
Commercial Banks Facility Agent, the Common Security Trustee or such Commercial

 

60



--------------------------------------------------------------------------------

Bank Lender, acting in violation of a confidentiality obligation with the
Borrower, the Pledgor, the Sponsor or any of their Affiliates, as applicable or
(iii) is independently compiled by the Commercial Banks Facility Agent, the
Common Security Trustee or any Commercial Bank Lender, as evidenced by their
records, without the use of the Information. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.18 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Government Rule, no party hereto shall assert, and each
party hereto hereby waives, any claim against any other party hereto or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Commercial Bank Loan or the use
of the proceeds thereof. No party hereto or its Related Parties shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 10.19 Waiver of Litigation Payments. To the extent that any party hereto
may, in any action, suit or proceeding brought in any of the courts referred to
in Section 10.03(b) (Applicable Government Rule; Jurisdiction, Etc.) or
elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
the State of New York or, as the case may be, the jurisdiction in which such
court is located.

Section 10.20 Reinstatement. This Agreement and the obligations of the Borrower
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the Credit Agreement Secured Parties on demand all of their reasonable costs and
expenses (including reasonable fees, expenses and disbursements of counsel)
incurred by such parties in connection with such rescission or restoration.

 

61



--------------------------------------------------------------------------------

Section 10.21 No Recourse.

(a) Each Credit Agreement Secured Party that is a party hereto acknowledges and
agrees that the obligations of the Loan Parties under this Agreement and the
other Financing Documents, including with respect to the payment of the
principal of or premium or penalty, if any, or interest on any Obligations, or
any part thereof, or for any claim based thereon or otherwise in respect thereof
or related thereto, are obligations solely of the Loan Parties and shall be
satisfied solely from the Security and the assets of the Loan Parties and shall
not constitute a debt or obligation of the Sponsor or any of its respective
Affiliates (other than the Loan Parties), nor of any past, present or future
officers, directors, employees, shareholders, agents, attorneys or
representatives of the Loan Parties, the Sponsor and their respective Affiliates
(collectively (but excluding the Loan Parties), the “Non-Recourse Parties”).

(b) Each Credit Agreement Secured Party that is party hereto acknowledges and
agrees that the Non-Recourse Parties shall not be liable for any amount payable
under this Agreement or any Financing Document, and no Credit Agreement Secured
Party shall seek a money judgment or deficiency or personal judgment against any
Non-Recourse Party for payment or performance of any obligation of the Loan
Parties under this Agreement or the other Financing Documents.

(c) The acknowledgments, agreements and waivers set out in this Section 10.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.

Section 10.22 Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Commercial Banks Facility Agent, acting as a
Secured Debt Holder Group Representative on behalf of the Commercial Bank
Lenders, in accordance with the Intercreditor Agreement shall be binding on each
Commercial Bank Lender. Notwithstanding anything to the contrary herein, in the
case of any inconsistency between this Agreement and the Intercreditor
Agreement, the Intercreditor Agreement shall govern.

Section 10.23 Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) if (a) the True-up Advance does not occur on or
prior to the first anniversary of the Closing Date (or such later date as may be
agreed to in writing

 

62



--------------------------------------------------------------------------------

by all of the Commercial Bank Lenders) or (b) all Obligations have been
indefeasibly paid in full and all Commercial Banks Facility Commitments have
been terminated and the Commercial Banks Facility Agent shall have given the
notice required by Section 2.10(a) (Termination of Obligations) of the Common
Terms Agreement.

[Remainder of page intentionally blank. Next page is signature page.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:  

/s/ Meg A. Gentle

Name:   Meg A. Gentle Title:   Chief Financial Officer

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as the Commercial Banks Facility Agent, the Common Security Trustee and
Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ING CAPITAL LLC,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LLOYDS TSB BANK PLC,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MIZUHO CORPORATE BANK, LTD.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ROYAL BANK OF CANADA,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

STANDARD CHARTERED BANK,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SUMITOMO MITSUI BANKING CORPORATION,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

UNION BANK, N.A.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANK OF AMERICA, N.A.,
as Commercial Bank Lender By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,
as Commercial Bank Lender By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT INDUSTRIEL ET COMMERCIAL,
as Commercial Bank Lender By:  

/s/

Name:   Title:   By:  

/s/

Name:

Title:

 

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Commercial Bank Lender By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Commercial Bank Lender By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

GS BANK USA,
as Commercial Bank Lender By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

HSBC BANK PLC,
as Commercial Bank Lender By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH,
as Commercial Bank Lender By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LANDESBANK BADEN-WÜRTTEMBERG,
as Commercial Bank Lender By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SIEMENS FINANCIAL SERVICES, INC.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOVEREIGN BANK, N.A.,

as Commercial Bank Lender

By:  

/s/

Name:   Title:   By:  

/s/

Name:   Title:  

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC A&R CREDIT AGREEMENT (TERM LOAN
A)



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT A TO

AMENDED & RESTATED CREDIT AGREEMENT (TERM LOAN A)

Definitions

“Agent Parties” has the meaning provided in Section 10.11(j) (Notices and Other
Communications).

“Aggregate Commercial Banks Facility Commitment” means four billion, four
hundred million Dollars ($4,400,000,000.00), as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“Aggregate Tranche Commitment” means, with respect to Tranche 1, two hundred
million Dollars ($200,000,000), with respect to Tranche 2, one hundred fifty
million Dollars ($150,000,000), with respect to Tranche 3, one hundred fifty
million Dollars ($150,000,000), and with respect to Tranche 4, three billion
nine hundred million Dollars ($3,900,000,000), in each case, as the same may be
reduced in accordance with Section 2.04 (Termination or Reduction of
Commitments).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in Schedule
3.01(a).

“Applicable Margin” means (a) with respect to Commercial Bank Loans that are
LIBO Loans, (i) prior to the Project Completion Date, 3.00%, and (ii) on the
Project Completion Date and thereafter, 3.25%, and (b) with respect to
Commercial Bank Loans that are Base Rate Loans, (i) prior to the Project
Completion Date, 2.00%, and (ii) on the Project Completion Date and thereafter,
2.25%.

“Approved Fund” means, with respect to any Eligible Facility Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Eligible
Facility Lender or by an Affiliate of such investment advisor.

“Availability Period” means the period commencing on the date of the True-up
Advance and ending on the earliest to occur of (a) the Project Completion Date
and (b) the date the Commercial Bank Lenders terminate all their Commercial
Banks Facility Commitments upon the occurrence and during the continuance of an
Event of Default.



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (b) the average rate of interest in effect for such day as publicly
announced from time to time by the Commercial Banks Facility Agent as its “prime
rate” and (c) LIBOR for an interest period of one month plus one percent (1%).
The “prime rate” is the rate set by the Commercial Banks Facility Agent based
upon various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Commercial Banks Facility Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Base Rate Loan” means any Commercial Bank Loan bearing interest at a rate
determined by reference to the Base Rate and the provisions of ARTICLE II
(Commitments and Borrowing) and ARTICLE III (Repayments, Prepayments, Interest
and Fees).

“Borrower” has the meaning provided in the Preamble.

“Break Costs” means the aggregate of LIBOR breakage expenses, prepayment
indemnities or other similar amounts that will become payable by the Borrower in
respect of any prepayment under the Term Loan A Credit Agreement or any
revocation of a notice of prepayment delivered under the Term Loan A Credit
Agreement.

“Change in Law” means (a) the adoption or introduction of any law, rule,
directive, guideline, decision or regulation after the Closing Date, (b) any
change in law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Government Authority charged with
its interpretation or administration after the Closing Date or (c) compliance by
any Commercial Bank Lender, by any lending office of such Commercial Bank
Lender, or by such Commercial Bank Lender’s holding company, if any, with any
written request, guideline, decision or directive (whether or not having the
force of law but if not having the force of law, then being one with which the
relevant party would customarily comply) of any Government Authority charged
with its interpretation or administration made or issued after the Closing Date;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

2



--------------------------------------------------------------------------------

“Co-Documentation Agents” means The Bank of Nova Scotia, Credit Suisse
Securities (USA) LLC, HSBC Bank USA, National Association, ING Capital LLC,
Morgan Stanley Senior Funding, Inc., Royal Bank of Canada, Standard Chartered
Bank and Sumitomo Mitsui Banking Corporation, in each case, not in its
individual capacity, but as co-documentation agent hereunder.

“Co-Syndication Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Banco
Bilbao Vizcaya Argentaria, S.A. New York Branch, Crédit Agricole Corporate and
Investment Bank, Intesa SanPaolo S.P.A., New York Branch, JPMorgan Chase Bank,
N.A., Lloyds Securities, Inc., Mizuho Corporate Bank, LTD., Société Générale,
and Union Bank, N.A., in each case, not in its individual capacity, but as
co-syndication agent hereunder.

“Co-Structuring Leads” means Morgan Stanley Senior Funding, Inc., Mizuho
Corporate Bank, LTD., RBC Capital Markets and SG Americas Securities, LLC, in
each case, not in its individual capacity, but as co-structuring lead hereunder.

“Commercial Bank Lenders” means those commercial bank lenders identified on
Schedule 2.01 and each other Person that acquires the rights and obligations of
any such Commercial Bank Lender pursuant to Section 10.04 (Assignments) but
excluding any Person that has assigned all of its rights and obligations under
the Term Loan A Credit Agreement in accordance with Section 10.04 (Assignments).

“Commercial Bank Loan” has the meaning provided in Section 2.01(a) (Commercial
Bank Loans).

“Commercial Bank Loan Borrowing” means each disbursement of Commercial Bank
Loans by the Commercial Bank Lenders (or the Commercial Banks Facility Agent on
their behalf) on any single date to the Borrower in accordance with Section 2.03
(Borrowing of Loans) and Section 6.04 (Conditions to Each Commercial Bank Loan
Borrowing).

“Commercial Bank Loan Commitment Percentage” means, as to any Commercial Bank
Lender at any time, with respect to each Tranche, the percentage that such
Commercial Bank Lender’s Commercial Banks Facility Commitment with respect to
such Tranche then constitutes of the Aggregate Tranche Commitment for such
Tranche.

“Commercial Bank Loan Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B evidencing Commercial Bank Loans, in each
case duly executed and delivered by an Authorized Officer of the Borrower in
favor of each Commercial Bank Lender, including any promissory notes issued by
the Borrower in

 

3



--------------------------------------------------------------------------------

connection with assignments of any Commercial Bank Loan of the Commercial Bank
Lenders, as they may be amended, restated, supplemented or otherwise modified
from time to time.

“Commercial Banks Facility Agent” means Société Générale, not in its individual
capacity, but solely as administrative agent for the Commercial Bank Loan
hereunder, and each other Person that may, from time to time, be appointed as
successor Commercial Banks Facility Agent pursuant to Section 9.07 (Resignation
or Removal of Commercial Banks Facility Agent).

“Commercial Banks Facility Commitment” means the Tranche 1 Commercial Bank Loan
Commitment, the Tranche 2 Commercial Bank Loan Commitment, the Tranche 3
Commercial Bank Loan Commitment, and the Tranche 4 Commercial Bank Loan
Commitment, individually or collectively as the context requires.

“Commitment Fee” has the meaning provided in Section 3.12(a) (Fees).

“Common Terms Agreement” means that Amended and Restated Common Terms Agreement,
dated on or about the date hereof, by and among the Borrower, each Secured Debt
Holder Group Representative party thereto, each Secured Hedge Representative
party thereto, each Secured Gas Hedge Representative party thereto, the Common
Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 10.11(h) (Notices and Other
Communications).

“Credit Agreement Secured Parties” means the Commercial Bank Lenders, the
Commercial Banks Facility Agent, the Common Security Trustee and each of their
respective successors and permitted assigns, in each case in connection with the
Term Loan A Credit Agreement or the Commercial Bank Loan Notes.

“Default Rate” has the meaning provided in Section 3.05 (Post-Maturity Interest
Rates; Default Interest Rates).

“Defaulting Lender” means a Commercial Bank Lender which (a) has defaulted in
its obligations to fund any Commercial Bank Loan or otherwise failed to comply
with its obligations under Section 2.01 (Commercial Bank Loans), unless (x) such
default or failure is no longer continuing or has been cured within three
(3) Business Days after such default or failure or (y) such Commercial Bank
Lender notifies the Commercial Banks Facility Agent and the Borrower in writing
that such failure is the result of such Commercial Bank Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall

 

4



--------------------------------------------------------------------------------

be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower and/or the Commercial Banks Facility Agent that it does
not intend to comply with its obligations under Section 2.01 (Commercial Bank
Loans) or has made a public statement to that effect or (c) has, or has a direct
or indirect parent company that has, (x) become the subject of a proceeding
under any Bankruptcy Code or any applicable federal, state or other statute or
law relating to bankruptcy, insolvency, reorganization or other relief for
debtors, or (y) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that, for the avoidance
of doubt, a Commercial Bank Lender shall not be a Defaulting Lender solely by
virtue of (i) the ownership or acquisition of any equity interest in that
Commercial Bank Lender or any direct or indirect parent company thereof by a
Government Authority or (ii) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Government Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if Government Rule requires
that such appointment not be publicly disclosed, in any case, where such action
does not result in or provide such Commercial Bank Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Commercial Bank
Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Commercial Bank Lender.

“Eligible Assignee” means (a) any Eligible Facility Lender, (b) an Affiliate of
any Eligible Facility Lender and (c) any other Person (other than a natural
person) approved by the Commercial Banks Facility Agent (not to be unreasonably
withheld) and, unless an Event of Default shall then be continuing, with the
consent of the Borrower (not to be unreasonably withheld); provided that the
Borrower shall be deemed to have consented unless it shall object thereto by
written notice to the Commercial Banks Facility Agent within five (5) Business
Days after having received notice of the proposed assignment; provided further
that, notwithstanding the foregoing, Eligible Assignee shall not include any
Defaulting Lender (as defined here or in any other Facility Agreement), Loan
Party, the Sponsor, Blackstone, any Material Project Party or any Affiliate or
Subsidiary of any of the foregoing (other than (i) any fund managed by, or under
common management with, GSO Capital Partners LP, (ii) any fund managed by GSO
Debt Funds Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed
Securities Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone
Mezzanine Advisors II L.P. and (iii) any other Affiliate of Blackstone Capital
Partners VI or GSO Capital Partners LP that is a bona fide diversified debt
fund, in each case only if the sum of the undisbursed Commercial Banks Facility
Commitments and the Commercial Bank Loans of such

 

5



--------------------------------------------------------------------------------

Persons does not exceed $300,000,000 in the aggregate; provided, that for the
avoidance of doubt, any outstanding Commercial Banks Facility Commitments and
Commercial Bank Loans of such Affiliates of Blackstone shall be disregarded
(x) from both the numerator and denominator for purposes of calculating any
voting percentage required to approve or deny any action, vote, consent, waiver
or other matter under the Financing Documents and (y) for all other purposes as
set forth in Section 3.3(b) of the Intercreditor Agreement).

“Eligible Facility Lender” means any of: (a) the Commercial Bank Lenders,
(b) the KEXIM Covered Facility Lenders or (c) the KSURE Covered Facility
Lenders.

“Eligible Transferee” means any bank or other financial institution which has a
credit rating of A- or higher from S&P or A3 or higher from Moody’s.

“Excluded Taxes” means, with respect to the Commercial Banks Facility Agent, any
Commercial Bank Lender or any other recipient of any payment to be made by or on
account of any Obligation of the Borrower, (a) (i) income or franchise Taxes, in
each case, imposed on (or measured by) its net income (however denominated) by
the United States or by the jurisdiction (or any subdivision thereof) under the
laws of which such Person is organized or in which its principal office is
located or, in the case of a Commercial Bank Lender, in which its applicable
lending office is located or (ii) any branch profits Taxes or any similar Taxes
on retained earnings imposed by any jurisdiction described in clause (a)(i) that
relates to such Person or any jurisdiction in which the Borrower is located,
(b) in the case of a Commercial Bank Lender, any U.S. federal withholding Tax
that is imposed on amounts payable to such Commercial Bank Lender with respect
to an applicable interest in a Commercial Bank Loan pursuant to a law in effect
at the time such Commercial Bank Lender becomes a party to the Term Loan A
Credit Agreement (other than pursuant to an assignment request by the Borrower
under Section 4.04 (Obligation to Mitigate)) or changes its lending office
(except to the extent that amounts with respect to such Taxes were payable
either to such Commercial Bank Lender’s assignor immediately before such
Commercial Bank Lender became a party hereto or to such Commercial Bank Lender
immediately before it changed its lending office), (c) Taxes attributable to
such Commercial Bank Lender’s failure to comply with Section 4.06(e) (Taxes-
Status of Lenders), (d) any United States federal withholding Tax imposed under
FATCA and (e) Other Connection Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of the Term Loan A Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
United States Department of Treasury regulation promulgated thereunder and
published administrative guidance implementing such Sections and any agreements
entered into pursuant to Section 1471(b) of the Code.

 

6



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided, that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the Commercial Banks Facility Agent from three (3) federal funds brokers of
recognized standing selected by the Commercial Banks Facility Agent.

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of any Commercial Bank Lender or the Commercial Banks Facility Agent
pursuant to Section 3.13 (Fees).

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the Commercial
Banks Facility Agent, the Common Security Trustee, the Commercial Bank Lenders
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower hereunder other than Excluded Taxes, and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 10.08(a) (Indemnification by
the Borrower).

“Information” has the meaning provided in Section 10.17 (Treatment of Certain
Information; Confidentiality).

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means, with respect to any LIBO Loan, the period beginning on
the date on which such LIBO Loan is made pursuant to Section 2.03(a) (Borrowing
of Loans) or on the last day of the immediately preceding Interest Period
therefor, as applicable, and ending on the numerically corresponding day in the
calendar month that is one (1), two (2), three (3) or six (6) months thereafter,
in either case as the Borrower may select in the relevant Borrowing Notice or
Interest Period Notice; provided, however, that (i) if such Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall

 

7



--------------------------------------------------------------------------------

end on the next preceding Business Day), (ii) any Interest Period that begins on
the last Business Day of a month (or on a day for which there is no numerically
corresponding day in the month at the end of such Interest Period) shall end on
the last Business Day of the month at the end of such Interest Period, and
(iii) no Interest Period may end later than the Maturity Date, and (iv) any
Interest Period for a Commercial Bank Loan which would otherwise end after the
Maturity Date shall end on the Maturity Date.

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit C, executed by an Authorized Officer of the Borrower.

“Joint Lead Arranger” means The Bank of Nova Scotia, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Banco Bilbao Vizcaya Argentaria, S.A. New York
Branch, Crédit Agricole Corporate and Investment Bank, Credit Suisse Securities
(USA) LLC, HSBC Bank USA, National Association, ING Capital LLC, Intesa SanPaolo
S.P.A, New York Branch, JPMorgan Securities LLC, Lloyds Securities Inc., Mizuho
Corporate Bank, Ltd., Morgan Stanley Senior Funding, Inc., RBC Capital Markets,
SG Americas Securities, LLC, Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation, and Union Bank, N.A., in each case, not in its individual capacity,
but as joint lead arranger hereunder and any successors and permitted assigns.

“Joint Lead Bookrunner” means The Bank of Nova Scotia, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Banco Bilbao Vizcaya Argentaria, S.A. New York
Branch, Crédit Agricole Corporate and Investment Bank, Credit Suisse Securities
(USA) LLC, HSBC Bank USA, National Association, ING Capital LLC, Intesa SanPaolo
S.P.A, New York Branch, JPMorgan Securities LLC, Lloyds Securities, Inc., Mizuho
Corporate Bank, Ltd., Morgan Stanley Senior Funding, Inc., RBC Capital Markets,
SG Americas Securities, LLC, Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation, and Union Bank, N.A., in each case, not in its individual capacity,
but as joint lead bookrunner hereunder and any successors and permitted assigns.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit D-1 or D-2.

“LIBO Loan” means any Commercial Bank Loan bearing interest at a rate determined
by reference to LIBOR and the provisions of ARTICLE II (Commitments and
Borrowing) and ARTICLE III (Repayments, Prepayments, Interest and Fees).

“LIBOR” means, for any Interest Period for any LIBO Loan the rate per annum
equal to (a) the rate determined by the Commercial Banks Facility Agent to be
the offered rate that appears on the page of Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to

 

8



--------------------------------------------------------------------------------

such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or (b) if
the rate referenced in the preceding clause (a) does not appear on such page or
service or such page or service is not available, the rate determined by the
Commercial Banks Facility Agent to be the offered rate on such other page or
other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or (c) if the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum determined
by the Commercial Banks Facility Agent as the average rate of interest at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBO Loan being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by the Commercial Banks Facility Agent (or its Affiliates) to major banks in the
London interbank LIBO market at its request at approximately 4:00 p.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

“Maturity Date” means the earlier of (i) the second anniversary of the Project
Completion Date or (ii) the seventh anniversary of the Closing Date.

“Maximum Rate” has the meaning provided in Section 10.09 (Interest Rate
Limitation).

“Non-Consenting Lender” has the meaning provided in Section 4.04(d) (Obligation
to Mitigate).

“Non-Recourse Parties” has the meaning provided in Section 10.21(a) (No
Recourse).

“Non-U.S. Lender” has the meaning provided in Section 4.06(e) (Taxes- Status of
Lenders).

“Obligations” means, collectively, (a) all Indebtedness, Commercial Bank Loans,
advances, debts, liabilities (including any indemnification or other obligations
that survive the termination of the Financing Documents (excluding any Secured
Debt Instrument other than the Term Loan A Credit Agreement)), and all other
obligations, howsoever arising (including Guarantee obligations), in each case,
owed by Borrower to the Credit Agreement Secured Parties (or any of them) of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of the Financing Documents (excluding any Secured Debt Instrument
other than the Term Loan A Credit Agreement), (b) any and all sums reasonably
advanced by the Commercial Banks Facility Agent in order to preserve the
Collateral or preserve the security interest of the Credit Agreement Secured
Parties in

 

9



--------------------------------------------------------------------------------

the Collateral (including, but without duplication of Borrower’s Obligation to
repay the same, amounts described in the last sentence of the definition of
Operation and Maintenance Expenses) and (c) in the event of any proceeding for
the collection or enforcement of the obligations described in clauses (a) and
(b) above, after an Event of Default shall have occurred and be continuing and
the Commercial Bank Loans have been accelerated pursuant to Section 8.02
(Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon Other Event of
Default), the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Commercial Bank Lenders of their rights under the Security
Documents, together with any necessary attorneys’ fees and court costs.

“Other Connection Taxes” means, with respect to the Commercial Banks Facility
Agent, any Commercial Bank Lender or any other recipient of any payment to be
made by or on account of any Obligation of the Borrower, Taxes imposed as a
result of a former or present connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Commercial Bank Loan or Financing
Document).

“Other Taxes” mean any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.04 (Obligation to
Mitigate)).

“Participant” has the meaning provided in Section 10.04(d) (Assignments).

“Participant Register” has the meaning provided in Section 10.04(d)
(Assignments).

“Platform” has the meaning provided in Section 10.11(i) (Notices and Other
Communications).

“Register” has the meaning provided in Section 2.03(e) (Borrowing of Loans).

“Required Banks” means at any time, the Commercial Bank Lenders holding in
excess of fifty percent (50.00%) of the sum of (a) the aggregate undisbursed
Commercial Banks Facility Commitments plus (b) the then aggregate outstanding
principal amount of the Commercial Bank Loans, in each case of all Tranches
(excluding in each such case any Commercial Bank Lender that is a Defaulting
Lender, a Loan Party, the Sponsor, a

 

10



--------------------------------------------------------------------------------

Material Project Party or an Affiliate or Subsidiary thereof, and each
Commercial Banks Facility Commitment and any outstanding principal amount of any
Commercial Bank Loan of any such Commercial Bank Lender).

“Required Tranche 4 Banks” means at any time, the Commercial Bank Lenders
holding in excess of fifty percent (50.00%) of the sum of (a) the aggregate
undisbursed Tranche 4 Commercial Bank Loan Commitments plus (b) the then
aggregate outstanding principal amount of the Commercial Bank Loans made under
Tranche 4 (excluding in each such case any Commercial Bank Lender that is a
Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each Tranche 4 Commercial Bank Loan
Commitment and any outstanding principal amount of any Commercial Bank Loan made
under Tranche 4 of any such Commercial Bank Lender).

“Supermajority Banks” means at any time, Commercial Bank Lenders holding in
excess of sixty six and two-thirds percent (66.66%) of the sum of (a) the
aggregate undisbursed Commercial Banks Facility Commitments plus (b) the then
aggregate outstanding principal amount of the Commercial Bank Loans, in each
case of all Tranches, (excluding in each such case any Commercial Bank Lender
that is a Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party
or an Affiliate or Subsidiary thereof, and each Commercial Banks Facility
Commitment and any outstanding principal amount of any Commercial Bank Loan of
any such Commercial Bank Lender); provided that prior to the Project Completion
Date, for purposes of (i) Section 6.04 (Conditions to Each Commercial Bank Loan
Borrowing) and (ii) Section 10.01 (Amendments, Etc) with respect to any
amendment, waiver, termination or consent under Section 6.04 (Conditions to Each
Commercial Bank Loan Borrowing), such excess of sixty six and two-thirds percent
(66.66%) must include the Required Tranche 4 Banks.

“Trade Date” has the meaning provided in Section 10.04(b) (Assignments).

“Tranche” means Tranche 1, Tranche 2, Tranche 3, or Tranche 4.

“Tranche 1” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 1 Commercial Bank Loan Commitments.

“Tranche 1 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the column entitled “Tranche 1 Commercial Bank Commitment” in Schedule
2.01, or if such Commercial Bank Lender has entered into one or more Lender
Assignment Agreements, set forth opposite the name of such Commercial Bank
Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(f) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 1 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

 

11



--------------------------------------------------------------------------------

“Tranche 2” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 2 Commercial Bank Loan Commitments.

“Tranche 2 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the column entitled “Tranche 2 Commercial Bank Loan Commitment” in
Schedule 2.01, or if such Commercial Bank Lender has entered into one or more
Lender Assignment Agreements, set forth opposite the name of such Commercial
Bank Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(f) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 2 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

“Tranche 3” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 3 Commercial Bank Loan Commitments.

“Tranche 3 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the column entitled “Tranche 3 Commercial Bank Loan Commitment” in
Schedule 2.01, or if such Commercial Bank Lender has entered into one or more
Lender Assignment Agreements, set forth opposite the name of such Commercial
Bank Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(f) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 3 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

“Tranche 4” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 4 Commercial Bank Loan Commitments.

“Tranche 4 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the columns entitled “Tranche 4 Commercial Bank Loan Commitment” in
Schedule 2.01, or if such Commercial Bank Lender has entered into one or more
Lender Assignment Agreements, set forth opposite the name of such Commercial
Bank Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(f) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 4 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

 

12



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning provided in Section 4.06(e)
(Taxes- Status of Lenders).

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the Commercial Banks Facility Agent.

 

13